ASSET PURCHASE AGREEMENT

DATED AS OF OCTOBER 10, 2006

BY AND AMONG

BEAR STEARNS RESIDENTIAL MORTGAGE CORPORATION

ENCORE CREDIT CORP.

AND

ECC CAPITAL CORPORATION

1

TABLE OF CONTENTS

                  Page ARTICLE 1. CERTAIN DEFINITIONS
   
 
       
1.01
  Certain Definitions  


      ARTICLE 2. PURCHASE AND SALE OF ASSETS
2.01
2.02
2.03
  Purchase and Sale of Assets; Additional Assets
Assumption of Liabilities
Consideration

      ARTICLE 3. CLOSING    
3.01
3.02
3.03
  Closing
ECC’s and Seller’s Closing Deliveries
Acquirer’s Closing Deliveries

      ARTICLE 4. CONDUCT OF THE PARTIES PENDING CLOSING
4.01
4.02
4.03
  Conduct of Business by Seller
Conduct of ECC
Conduct of Acquirer

      ARTICLE 5. REPRESENTATIONS AND WARRANTIES
5.01
5.02
5.03
5.04
  Disclosure Letter
Representations and Warranties of Seller
Representations and Warranties of ECC
Representations and Warranties of Acquirer

      ARTICLE 6. COVENANTS    
6.01
6.02
6.03
6.04
6.05
6.06
6.07
6.08
6.09
6.10
6.11
6.12
6.13
6.14
  Access to Information; Confidentiality
Acquisition Proposals.
Further Action; Reasonable Best Efforts
Public Announcements
Hiring by Acquirer
Payment of Taxes
Mail Received After Closing
Non-Competition; Non-solicitation
Confidentiality
Reserves for Liabilities
Retention of Proceeds; Corporate Existence
Seller Capital Stock
HMDA Reports
Use of Encore and Bravo Names

      ARTICLE 7. PRE-CLOSING RELATIONSHIP
7.01
7.02
7.03
  Transition Plan
Repo Agreement
Disposition of Mortgage Loans

      ARTICLE 8. CONDITIONS    
8.01
8.02
8.03
  Conditions to the Obligations of Each Party
Conditions to the Obligations of Acquirer
Conditions to the Obligations of Seller and ECC

      ARTICLE 9. TERMINATION    
9.01
9.02
9.03
  Termination
Effect of Termination
Fees and Expenses

      ARTICLE 10. INDEMNIFICATION
10.01
10.02
10.03
10.04
10.05
  Survival Periods
Indemnification by ECC and Seller
Indemnification by Acquirer
Indemnification Procedure
Exclusive Sole Remedy

      ARTICLE 11. GENERAL PROVISIONS
11.01
11.02
11.03
11.04
11.05
11.06
11.07
11.08
11.09
11.10
11.11
11.12
  Notices
Severability
Amendment
Entire Agreement; Assignment
Parties in Interest
Specific Performance
Governing Law
Waiver of Jury Trial
Headings
Counterparts
Mutual Drafting
Reliance and Cooperation

2

ASSET PURCHASE AGREEMENT, dated as of October 10, 2006 (this “Agreement”), by
and among Bear Stearns Residential Mortgage Corporation (“Acquirer”), Encore
Credit Corp. (“Seller”) and ECC Capital Corporation (“ECC”).

RECITALS

A. Seller. Seller is a California corporation that originates and purchases
nonconforming residential mortgage loans, primarily on a wholesale basis,
through a network of independent mortgage brokers and mortgage lenders (the
“Business”).

B. ECC. ECC is a Maryland corporation which has elected to be treated for United
States federal (and applicable state and local) income tax purposes as a real
estate investment trust, or REIT, having its principal place of business in
Irvine, California. ECC owns all of the outstanding capital stock of Seller.

C. Acquirer. Acquirer is a Delaware corporation that develops and underwrites
home loan programs that enable professional mortgage brokers and bankers to sell
loans directly to Wall Street.

D. The Acquisition. In accordance with the terms and subject to the conditions
set forth in this Agreement, Seller desires to sell, assign and transfer to
Acquirer, and Acquirer desires to purchase and acquire from Seller, all of the
Transferred Assets (the “Acquisition”).

E. Non-Solicit Agreement. Concurrently with the execution and delivery of this
Agreement, Steven G. Holder has entered into an agreement with Acquirer, dated
as of the date hereof, pursuant to which, among other things, subject to the
terms and conditions set forth therein, Mr. Holder has agreed not to solicit or
hire certain employees of Acquirer and not to solicit certain clients of the
Business following the Closing.

F. Employment Agreement. Concurrently with the execution and delivery of this
Agreement, Shabi S. Asghar has entered into an employment agreement with
Acquirer, dated as of the date hereof, setting forth the terms of his employment
with Acquirer following the Closing.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:

ARTICLE 1.

CERTAIN DEFINITIONS

1.01 Certain Definitions. The following terms are used in this Agreement with
the meanings set forth below:

“Acquirer” has the meaning set forth in the preamble to this Agreement.

“Acquirer Indemnified Parties” has the meaning set forth in Section 10.02(a).

“Acquirer Plans” means those plans, policies and programs of Acquirer set forth
on Schedule 6.05(c).

“Acquisition” has the meaning set forth in the recitals to this Agreement.

“Acquisition Proposal” has the meaning set forth in Section 6.02(b).

“Action” means any claim, action, suit, proceeding, arbitration, mediation or
other investigation, including, without limitation, any investigation by any
Governmental Authority.

“Additional MLPA” means the Mortgage Loan Purchase Agreement between Seller and
EMC Mortgage Corporation, dated as of February 1, 2004, for Residential Fixed
and Adjustable Rate Mortgage Loans (performing and non-performing).

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person. For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

“Agency” means HUD or a state banking department, state attorney general or
other state agency, as applicable.

“Agreement” means this Agreement, as amended or modified from time to time in
accordance with Section 11.03.

“Allocation Schedule” has the meaning set forth in Section 2.03(b).

“Applicable Permits” has the meaning set forth in Section 5.02(d)(i).

“Approved Applications” has the meaning set forth in Section 8.02(e).

“Asset Price” has the meaning set forth in Section 2.03(a).

“Assumed Contracts” means those contracts (and only those contracts) specified
on Schedule 1.01A to this Agreement.

“Assumed Liabilities” has the meaning set forth in Section 2.02(a).

“Average Pull-Through Factor” has the meaning set forth in Section 8.02(e).

“Benefit Plans” has the meaning set forth in Section 5.02(i)(i).

“Bill of Sale, Assignment and Assumption Agreement” has the meaning set forth in
Section 3.02(a).

“Business” has the meaning set forth in the recitals to this Agreement.

“Business Day” means Monday through Friday of each week, except a legal holiday
recognized as such by the U.S. Government or any day on which banking
institutions in the State of New York are authorized or obligated to close.

“Business Records” means all books, records, files and paper related to the
Business.

“BSMCC” has the meaning set forth in Section 7.02.

“Cap” has the meaning set forth in Section 10.02(c).

“Closed Loans” has the meaning set forth in Section 8.02(e).

“Closing” and “Closing Date” have the meanings set forth in Section 3.01.

“Closing Date Pre-Paid Fees Amount” means the aggregate amount of all accrued
revenue, income, pre-paid fees, third-party fees and expenses relating to the
Assumed Contracts estimated as of the Closing Date by Acquirer and Seller and
set forth on Schedule 1.01B to this Agreement, which schedule will be updated by
Seller and delivered by Seller to Acquirer at the Closing.

“COBRA” has the meaning set forth in Section 5.02(i)(iv).

“Code” means the Internal Revenue Code of 1986, as amended.

“Comparable Servicer” means a servicer of residential subprime mortgage Loans
that has a servicing rating by Moody’s Investors Service, Inc. and Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc., equal to or higher than
EMC Mortgage Corporation.

“Confidentiality Agreement” has the meaning set forth in Section 6.01(d).

“Competitive Business Activity” has the meaning set forth in Section 6.08(a).

“Deferred Compensation Plan” has the meaning set forth in Section 5.02(i)(v).

“Disclosure Letter” has the meaning set forth in Section 5.01.

“ECC” has the meaning set forth in the preamble to this Agreement.

“ECC Charter” means the charter of ECC as in effect on the date hereof.

“ECC Board” means the Board of Directors of ECC.

“ECC Common Stock” means the common stock, $0.001 par value per share, of ECC.

“ECC Special Committee” means the committee of the ECC Board comprised of the
four non-employee members of the ECC Board.

“Employee Retention Agreements” has the meaning set forth in Section 6.05(i).

“Environmental Laws” means any United States federal, state or local Laws in
existence on the date hereof relating to pollution or protection of the
environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Excluded Assets” means all of the assets of Seller other than the Transferred
Assets, including, without limitation, those set forth on Schedule 1.01C to this
Agreement.

“Exclusivity Letter” has the meaning set forth in Section 6.02(a).

“GAAP” means accounting principles generally accepted in the United States of
America.

“Governmental Authority” means any federal, state or local court, administrative
agency or commission or other governmental authority or instrumentality or
Agency.

“Grant Thornton” means Grant Thornton LLP.

“Hazardous Substance” means (i) those substances defined in or regulated under
the following federal statutes and their state counterparts, as each may be
amended from time to time, and all regulations thereunder: the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Safe Drinking Water
Act, the Atomic Energy Act and the Clean Air Act; (ii) petroleum and petroleum
products, including crude oil and any fractions thereof; (iii) polychlorinated
biphenyls, friable asbestos and radon; and (iv) any substance, material, or
waste regulated by any Governmental Authority pursuant to any Environmental Law.

“HMDA” means the Home Mortgage Disclosure Act, as amended.

“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.

“Indemnified Party” has the meaning set forth in Section 10.04(a).

“Indemnifying Party” has the meaning set forth in Section 10.04(a).

“Insurance Policies” has the meaning set forth in Section 5.02(p).

“Intellectual Property” means patents (including any continuations, divisionals,
continuations-in-part, renewals and reissues), trademarks, trade names, service
marks, domain names and other indicators of source or origin, database rights,
copyrights, mask works, technology, know-how, trade secrets, inventory, ideas,
algorithms, processes, computer software programs or applications (in both
source code and object code form), tangible or intangible proprietary
information or material and all other intellectual property or proprietary
rights, together with all goodwill symbolized by any of the foregoing,
registrations and applications for the foregoing, and rights to sue for past
infringement thereof.

“IRS” has the meaning set forth in Section 5.02(i)(i).

“knowledge of ECC” or “to ECC’s knowledge” means the actual knowledge of Steven
Holder, Shabi Asghar, Roque Santi, Alanna Darling, Greg Lubushkin, Troy
Gotschall, Larry Moretti, Steven Szyptek, Margaret Payne or Robyn Zieper.

“knowledge of Seller” or “to Seller’s knowledge” means the actual knowledge of
Steven Holder, Shabi Asghar, Roque Santi, Alanna Darling, Greg Lubushkin, Troy
Gotschall, Larry Moretti, Steven Szyptek, Margaret Payne or Robyn Zieper.

“Law” has the meaning set forth in Section 5.02(c)(i).

“Liens” means any lien, charge, encumbrance or security interest of any kind and
nature whatsoever.

“Loan Property” means any property in which Seller holds a security interest
and, where required by the context, said term means the owner or operator of
such property.

“Loans” means any loan, including any mortgage loan, loan agreement, note,
borrowing arrangement or extension of credit, including, without limitation,
letters of credit, leases, credit enhancements, guarantees and similar
interest-bearing assets, as well as commitments to extend any of the same.

“Losses” means any and all claims, losses, liabilities, costs, penalties, fines,
amounts paid in settlement, expenses (including, without limitation, attorneys’,
accountants’, consultants’ and experts’ reasonable fees and expenses), damages,
obligations to third parties, expenditures, proceedings, judgments, awards or
demands, including, without limitation, any of the foregoing relating to
enforcement of any party’s rights to indemnification hereunder.

“Master MLPA” means the Mortgage Loan Purchase and Interim Servicing Agreement,
dated as of October 1, 2003, by and between EMC Mortgage Corporation and Seller,
as amended.

“Material Adverse Effect” means any event, circumstance, change or effect that
is, or with the passage of time will be, materially adverse to the Business, the
financial condition or results of operations of the Business or the Transferred
Assets; provided, however, that none of the following shall be deemed to
constitute or shall be taken into account in determining whether there has been
a “Material Adverse Effect”: (i) any event, circumstance, change or effect
arising out of or attributable to (a) any decrease in the market price of ECC
Common Stock (but not any event, circumstance, change or effect underlying such
decrease), (b) any events, circumstances, changes or effects that affect the
mortgage lending business generally, except to the extent any such event,
circumstance, change or effect adversely affects the Business to a materially
greater degree than other companies engaged in the mortgage lending business,
(c) any changes in the United States or global economy or capital, financial or
securities markets generally, including changes in interest or exchange rates,
except to the extent any such change adversely affects the Business to a
materially greater degree than other companies engaged in the mortgage lending
business, (d) any changes in general economic, legal, regulatory or political
conditions in the geographic regions in which ECC and its Subsidiaries operate,
except to the extent any such change adversely affects the Business to a
materially greater degree than other companies engaged in the mortgage lending
business in such geographic regions, (e) any events, circumstances, changes or
effects arising from the consummation or anticipation of the Acquisition or the
announcement of the execution of this Agreement, (f) any events, circumstances,
changes or effects arising from the compliance with the terms of, or the taking
of any action required by, this Agreement, (g) changes in Law or GAAP, except to
the extent any such change adversely affects the Business to a materially
greater degree than other companies engaged in the mortgage lending business, or
(h) a failure by ECC to report earnings or revenue results in any quarter ending
on or after the date hereof consistent with ECC’s historic earnings or revenue
results in any previous fiscal quarter or any continuation of an adverse trend
or condition, except for any such failure or continuation attributable to an
event, circumstance, change or effect that has materially adversely affected (or
through the passage of time will materially adversely affect) the Business or
the Transferred Assets, or (ii) any existing event, circumstance, change or
effect with respect to which Acquirer has knowledge as of the date hereof.

“MGCL” means the Maryland General Corporation Law.

“Mortgage Loans” means each Loan sold, assigned and transferred to Acquirer or
its Affiliates pursuant to this Agreement and the Other Agreements, which
Mortgage Loans include all rights, benefits, proceeds and obligations arising
from or in connection with such Loans.

“Net Equity” has the meaning set forth in Section 6.11(a).

“Notice of Superior Proposal” has the meaning set forth in Section 6.02(c).

“Offer” has the meaning set forth in Section 7.03(a).

“Other Agreements” means the Master MLPA, the Additional MLPA and the Repo
Agreement.

“Outside Date” has the meaning set forth in Section 9.01(b)(ii).

“Payroll Taxes” has the meaning set forth in Section 6.05(d).

“Permitted Liens” means (i) Liens for Taxes not yet due; (ii) inchoate
mechanics’ and materialmen’s Liens for construction in progress; and
(iii) inchoate workmen’s, repairmen’s, warehousemen’s and carriers’ Liens
arising in the ordinary course of the Business.

“Person” means any individual, bank, corporation, partnership, association,
joint-stock company, business trust, limited liability company or unincorporated
organization.

“Property Restrictions” has the meaning set forth in Section 5.02(k)(ii).

“Pro Rata Portion” has the meaning set forth in Section 6.05(i).

“Pull-Through Factor” has the meaning set forth in Section 8.02(e).

“REIT” means a real estate investment trust within the meaning of
Section 856-860 of the Code.

“Representatives” has the meaning set forth in Section 6.02(a).

“Repo Agreement” has the meaning set forth in Section 7.02.

“Requisite Regulatory Approvals” means those approvals and consents set forth on
Schedule 1.01D to this Agreement.

“Retained Liabilities” has the meaning set forth in Section 2.02(b).

“Retention Period” has the meaning set forth in Section 6.05(i).

“SEC” means the Securities and Exchange Commission.

“SEC Reports” has the meaning set forth in Section 5.03(e)(i).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Seller” has the meaning set forth in the Preamble to this Agreement.

“Seller Indemnified Parties” has the meaning set forth in Section 10.03(a).

“Seller Financial Statements” means (a) the consolidated balance sheet of the
Business as of December 31 for each of the fiscal years 2003, 2004, and 2005,
together with consolidated statements of income, shareholders’ equity and cash
flows for each of the years then ended, and (b) the consolidated balance sheet
of the Business as of the most recently completed fiscal quarter, together with
consolidated statements of income, shareholders’ equity and cash flows from the
end of the prior fiscal year to the end of the quarterly period then ended.

“Seller Property” or “Seller Properties” has the meaning set forth in Section
5.02(k)(ii).

“Seller’s Assumed December Volume” has the meaning set forth in Section 8.02(e).

“Subsidiary” and “Significant Subsidiary” have the meanings ascribed to those
terms in Rule l-02 of Regulation S-X promulgated by the SEC.

“Superior Proposal” has the meaning set forth in Section 6.02(b).

“Tax” or “Taxes” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.

“Tax Certificates” shall mean affidavits, in form and substance reasonably
satisfactory to Acquirer, to the effect that Acquirer is not required to
withhold from the Asset Price under Section 1445 of the Code.

“Tax Returns” shall mean any return, declaration, report, claim for refund,
transfer pricing report or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

“Technology Upgrades” has the meaning set forth on Schedule 1.01E to this
Agreement.

“Termination Date” has the meaning set forth in Section 9.01.

“Termination Fee” has the meaning set forth in Section 9.03(b).

“Third Party Claim” has the meaning set forth in Section 10.04(a).

“Threshold Amount” has the meaning set forth in Section 10.02(c).

“Transferred Assets” has the meaning set forth in Section 2.01(a).

“Transferred Employee” has the meaning set forth in Section 6.05(a).

“Transferred IP” means all Intellectual Property included in the Transferred
Assets.

“Transferred Properties” has the meaning set forth in Section 5.02(k)(iv).

“Volume Requirement” has the meaning set forth in Section 8.02(e).

“Waiver Agreement” has the meaning set forth in Section 5.02(i)(v).

“WARN” has the meaning set forth in Section 5.02(i)(iv).

ARTICLE 2.

PURCHASE AND SALE OF ASSETS

2.01 Purchase and Sale of Assets; Additional Assets.

(a) Purchase and Sale of Assets. On the terms and subject to the conditions set
forth herein, at the Closing (as defined below), Seller shall sell and convey,
and Acquirer shall purchase and accept, all of Seller’s right, title and
interest in and to all of the assets, rights, privileges, claims and properties
of every kind, nature, character and description, real, personal and mixed,
tangible and intangible, absolute or contingent, wherever located, used in or
relating to the operation of the Business, including, without limitation, those
assets identified on Schedule 2.01(a) to this Agreement and the Assumed
Contracts (collectively, the “Transferred Assets”), free and clear of all Liens,
other than Permitted Liens. Notwithstanding any provision of this Agreement to
the contrary, Seller shall not sell and deliver to Acquirer its right, title and
interest in and to the Excluded Assets.

(b) Additional Assets. From the date hereof until the Closing, Acquirer may
designate for purchase additional assets of ECC and its Subsidiaries as mutually
agreed by the parties hereto, and such assets shall constitute Transferred
Assets hereunder.

2.02 Assumption of Liabilities.

(a) On the terms and subject to the conditions set forth herein, at the Closing,
Acquirer shall assume from Seller and thereafter pay, perform or otherwise
discharge in accordance with their terms, and shall hold Seller and its
Affiliates harmless from, those liabilities (and only those liabilities) of
Seller specified on Schedule 2.02(a) to this Agreement (the “Assumed
Liabilities”).

(b) Seller shall retain, and shall be responsible for paying, performing and
discharging when due, and shall hold Acquirer and its Affiliates harmless from,
all liabilities of Seller other than the Assumed Liabilities, including, without
limitation, (i) any liabilities relating to the Benefit Plans, (ii) any
liabilities, including, without limitation, any liabilities arising under WARN,
COBRA or any other Law pertaining to employees generally, and any employee
severance liabilities, relating to the employment or termination of employment
by Seller up to and through the Closing Date of any Transferred Employee,
(iii) any liabilities, including, without limitation, any liabilities arising
under WARN, COBRA or any other Law pertaining to employees generally, and any
employee severance liabilities, relating to the employment or termination of
employment by Seller, whether on, prior to or after the Closing Date, of any
employee of Seller or any of its Affiliates who does not become a Transferred
Employee, (iv) any liabilities relating to any Liens on the Transferred Assets,
including, without limitation, any Permitted Liens, and (v) those liabilities
and obligations, including, without limitation, liabilities and obligations
arising under (A) contracts between Seller and third parties that are not
Assumed Contracts and (B) the Deferred Compensation Plan, set forth on
Schedule 2.02(b) to this Agreement (the “Retained Liabilities”).

2.03 Consideration.

(a) Asset Price. In consideration for the Transferred Assets, at the Closing,
Acquirer shall pay to Seller an amount in cash (the “Asset Price”) equal to the
sum of (i) $26,000,000 (of which $2,000,000 is expected to be allocated to the
fixed assets included in the Transferred Assets) and (ii) the Closing Date
Pre-Paid Fees Amount.

(b) Allocation of Asset Price; Tax Filings. The Asset Price shall be allocated
among the Transferred Assets as set forth in a schedule to be delivered by
Seller to Acquirer at the Closing (the “Allocation Schedule”), which will have
been arrived at by arm’s length negotiation and be mutually acceptable to Seller
and Acquirer, in compliance with Section 1060 of the Code and the regulations
promulgated thereunder. Each of Acquirer and Seller shall (i) timely file all
forms (including Internal Revenue Service Form 8594) and Tax Returns required to
be filed in connection with such allocation, (ii) be bound by such allocation
for purposes of determining Taxes, (iii) prepare and file, and cause its
Affiliates to prepare and file, its Tax Returns on a basis consistent with such
allocation and (iv) take no position, and cause its Affiliates to take no
position, inconsistent with such allocation on any applicable Tax Return, in any
audit or proceeding before any taxing authority, in any report made for Tax,
financial accounting or any other purposes, or otherwise, unless otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Code. Each of Acquirer, on the one hand, and Seller, on the other hand, will
provide the other with copies of Internal Revenue Service Form 8594 and any
required exhibits thereto, consistent with the allocation determined pursuant to
this Section 2.03(b) upon request. In the event that the allocation set forth on
the Allocation Schedule is disputed by any taxing authority, the party receiving
notice of such dispute shall promptly notify the other party hereto concerning
the existence of, material developments regarding, and resolution of such
dispute.

(c) Adjustments to Asset Price.

(i) Pre-Closing Adjustments.

(1) If, upon mutual agreement of the parties, any asset that would otherwise be
a Transferred Asset purchased by Acquirer at the Closing is not so purchased at
the Closing, then the Asset Price shall be reduced by the amount of such
Transferred Asset, as mutually agreed by the parties. In the event that any
fixed asset that the parties intended to be included in the Transferred Assets
is not purchased by Acquirer at Closing, then the Asset Price shall be reduced
by the dollar amount of such fixed asset retained by Seller, such amount to be
mutually agreed by the parties, it being understood and agreed that in
determining such amount the parties shall assume for this purpose that the total
value of all fixed assets included in the Transferred Assets is $2,000,000.

(2) If, upon mutual agreement of the parties, any Retained Liability is assumed
by Acquirer at the Closing, then the Asset Price shall be reduced by the amount
of such Retained Liability, as mutually agreed by the parties.

(3) If, upon mutual agreement of the parties, any Excluded Asset is transferred
by Seller to Acquirer at the Closing, then the Asset Price shall be increased by
the amount of such Excluded Asset, as mutually agreed by the parties.

(ii) Post-Closing Adjustment. On or prior to the date that is ninety days
following the Closing Date, unless sooner agreed by Acquirer and Seller,
Acquirer shall prepare and deliver to Seller a schedule showing the aggregate
amount of all accrued revenue, income, pre-paid fees, third-party fees and
expenses relating to the Assumed Contracts of which it received the full
benefit. If the amount set forth on such schedule exceeds the Closing Date
Pre-Paid Fees Amount, then Acquirer promptly and in no event later than five
Business Days following delivery to Seller of such schedule shall remit such
excess to Seller. If the Closing Date Pre-Paid Fees Amount exceeds the amount
set forth on such schedule, then Seller promptly and in no event later than five
Business Days following receipt of such schedule shall remit such excess to
Acquirer.

ARTICLE 3.

CLOSING

3.01 Closing. Subject to this Section 3.01, each of the parties hereto shall use
reasonable best efforts to cause the Closing to occur on December 1, 2006.
Subject to the terms and conditions contained in this Agreement (including the
satisfaction, or waiver where permissible, of the conditions set forth in
Article VIII), the closing of the Acquisition (the “Closing”) shall take place
within three Business Days after the day on which the condition set forth in
Section 8.02(f) shall have been satisfied (or waived) or on such other date as
the parties hereto shall mutually agree, at 10:00 a.m., Eastern Time, at a
location in New York, New York to be mutually agreed upon by the parties hereto,
or at such other place, at such other time, or on such other date as the parties
may mutually agree upon (such date, or the date determined pursuant to the
proviso in this Section 3.01, the “Closing Date”); provided, however, that in
the event that the condition set forth in Section 8.02(f) shall have been
satisfied on or prior to December 25, 2006 and, in the sole judgment of
Acquirer, the Technology Upgrades shall not have been completed as of the date
such condition shall have been satisfied, Acquirer shall have the right to
extend the Closing Date to a date that is three Business Days after the date on
which the Technology Upgrades shall have been completed (as determined by
Acquirer in its sole judgment), but in no event beyond December 29, 2006, it
being understood and agreed, however, that if the condition set forth in
Section 8.02(f) shall be satisfied on or after December 26, 2006, then the
Closing shall take place within three Business Days after the satisfaction of
such condition (subject to the satisfaction, or waiver where permissible, of the
other conditions set forth in Article VIII) regardless of whether or not the
Technology Upgrades shall have been completed at such time.

3.02 ECC’s and Seller’s Closing Deliveries. At or prior to the Closing, ECC or
Seller, as applicable, shall deliver to Acquirer the following items:

(a) a bill of sale, assignment and assumption agreement duly executed by Seller
(the “Bill of Sale, Assignment and Assumption Agreement”), substantially in the
form of Exhibit A hereto, transferring the Transferred Assets and the Assumed
Liabilities to Acquirer;

(b) assignments of all Transferred IP;

(c) all Business Records; provided, however, that in the event Seller is
required by Law to keep originals of any Business Records, Seller will provide
copies of such materials to Acquirer and to the extent any Business Records are
in a computer format, Seller either will provide hard copies or file transfers
of such materials to Acquirer;

(d) the officer’s certificate referred to in Section 8.02(d);

(e) all Tax Certificates;

(f) a schedule of the estimated Closing Date Pre-Paid Fees Amount;

(g) the Allocation Schedule pursuant to Section 2.03(b) of this Agreement;

(h) a balance sheet of Seller, prepared in accordance with GAAP, as of the
latest practicable date; and

(i) all other documents, certificates, instruments or writings reasonably
requested by Acquirer in connection herewith.

3.03 Acquirer’s Closing Deliveries. At or prior to the Closing, Acquirer shall
deliver to Seller the following items:

(a) the Asset Price by wire transfer of immediately available funds to an
account or accounts designated no later than three Business Days prior to the
Closing by Seller;

(b) the Bill of Sale, Assignment and Assumption Agreement duly executed by
Acquirer;

(c) the officer’s certificate referenced in Section 8.03(d); and

(d) all other documents, certificates, instruments or writings reasonably
requested by Seller in connection herewith.

ARTICLE 4.

CONDUCT OF THE PARTIES PENDING CLOSING

4.01 Conduct of Business by Seller. From the date hereof until the earlier of
the Closing and the termination of this Agreement pursuant to and in accordance
with Article IX, except as expressly contemplated or permitted by this Agreement
or as disclosed in the Disclosure Letter, without the prior written consent of
Acquirer, not to be unreasonably withheld, Seller will not:

(a) Ordinary Course. Conduct the Business other than in the ordinary and usual
course consistent with past practice or fail to use reasonable efforts to
(i) preserve its business organization, (ii) maintain its current regulatory
authorizations, permits and licenses, (iii) preserve its current relationships
with suppliers, business partners and other Persons with which it has material
business relations and (iv) keep available the present services of its
employees; provided that the parties acknowledge and agree that various
occurrences outside of Seller’s control, including without limitation, changes
in Seller’s relationships with its suppliers, business partners and employees,
may occur as a result of the announcement of the execution of this Agreement or
in anticipation of the Acquisition, and the fact that such occurrences have
taken place shall not affect the determination of whether Seller has used
reasonable efforts to comply with its obligations under this Section 4.01(a).

(b) Assets of Seller. Transfer, sell, lease or otherwise mortgage, pledge,
dispose of or subject to any Lien (other than Permitted Liens) any of the
Transferred Assets.

(c) Compensation; Employment Agreements; Etc. Except as may be required by
contractual commitments or corporate policies in existence on the date of this
Agreement or by applicable Law, materially increase the compensation or benefits
payable or to become payable to its directors, executive officers or employees
(except for increases in the ordinary course of business consistent with past
practices).

(d) Indebtedness. (i) Incur any indebtedness for borrowed money or issue any
debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any Person for borrowed
money, except (1) indebtedness for borrowed money incurred in the ordinary
course of business pursuant to the existing credit facilities of ECC or its
Subsidiaries, or new credit facilities that do not require commitment fees or
non-usage fees in excess of $1,000,000 in the aggregate and are for aggregate
borrowings not in excess of $75,000,000, provided that ECC gives five days prior
written notice to Acquirer prior to entry into any such new credit facility,
(2) indebtedness for borrowed money incurred in connection with the amendment,
extension, modification, refunding, renewal, refinancing or replacement of
existing indebtedness after the date of this Agreement, but only if the
aggregate principal amount thereof is not increased thereby, the term thereof is
not extended thereby (or, in the case of replacement indebtedness, the term of
such indebtedness is not for a longer period of time than the period of time
applicable to the indebtedness so replaced), or (ii) enter into or amend any
contract, agreement, commitment or arrangement that, if fully performed, would
not be permitted under this Section 4.01(d).

(e) Governing Documents. Amend its articles of incorporation or bylaws (or
equivalent documents) except as may be required by this Agreement.

(f) Accounting Methods. Change in any material respect any of the accounting
principles or practices used by it (except as required by GAAP or change in Law,
or as recommended by ECC’s independent auditors, or pursuant to written
instructions, comments or orders from the SEC).

(g) Loans. Except at the request of Acquirer or as required by changes in GAAP
or any applicable Law, make any material change in its practices and policies
relating to the pricing, credit policies, monitoring or collection procedures
with respect to Loans; provided, however, that Seller shall continue to comply
in all material respects with all federal, state, and local Laws to which it is
subject, including, but not limited to, Laws pertaining to usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity, disclosure and unfair and deceptive practices, and
shall change its practices and policies as may be required from time to time in
order to comply with any changes in the requirements of such Laws.

(h) Contracts. Except in the ordinary course of business consistent with past
practice or as otherwise permitted under this Section 4.01, (i) terminate any
Assumed Contract or amend or modify in any material respect any of the Assumed
Contracts or (ii) enter into any contract that would materially affect the
Business or the Transferred Assets.

(i) Claims. Except as disclosed on the Disclosure Letter, settle or compromise
any claim or litigation related to the Business, the Transferred Assets or the
Assumed Liabilities, in each case, material to Seller, the Business, the
Transferred Assets or the Assumed Liabilities, other than (i) the settlement or
compromise in the ordinary course of business consistent with past practice or
in accordance with their terms, of liabilities reflected or reserved against in,
or contemplated by, the consolidated balance sheet of ECC as of June 30, 2006
included in ECC’s SEC Reports, or (ii) settlements involving payments that are
not in excess of $500,000 individually or $2,000,000 in the aggregate.

(j) Dividends. Declare or pay any dividends on or make other distributions
(whether in cash, stock or property) in respect of its capital stock; provided,
however, that Seller shall be permitted to make distributions in respect of its
capital stock solely to the extent necessary to permit ECC to maintain its
qualification as a REIT under the Code, in which case, at least five Business
Days prior to making any such distribution, Seller shall explain in writing to
Acquirer, in reasonable detail, the reasons why such distributions must be made.

(k) Insurance. Cancel or terminate any material insurance policy naming Seller
as a beneficiary or loss payee, except those that expire according to their
terms.

(l) Employee Communications. Provide any information, whether written or oral,
to any employee of Seller regarding Acquirer employee benefit plans or
arrangements or other employment-related matters, including, without limitation,
the right to participate in Acquirer’s employee benefit plans or receive service
or vesting credit under such plans, employment opportunities with Acquirer or
the terms and conditions of employment with Acquirer.

(m) Interference or Delay. Take, or cause to be taken, any action that would
interfere with the consummation of Acquisition and the other transactions
contemplated by this Agreement, or delay the consummation of such transactions.

(n) Adverse Actions. Take any action that is intended or is reasonably likely to
result in (i) any of its representations and warranties set forth in this
Agreement being or becoming untrue in any material respect at any time at or
prior to the Closing or (ii) any of the conditions set forth in Article VIII not
being satisfied.

(o) Other Actions. Authorize or enter into any agreement or otherwise make any
commitment to do any of the foregoing.

4.02 Conduct of ECC. From the date hereof until the earlier of the Closing and
the termination of this Agreement pursuant to and in accordance with Article IX,
except as expressly contemplated or permitted by this Agreement, without the
prior written consent of Acquirer, not to be unreasonably withheld, ECC will
not:

(a) Dividends. Declare or pay any dividends on or make other distributions
(whether in cash, stock or property) in respect of its capital stock; provided,
however, that ECC shall be permitted to make distributions in respect of its
capital stock solely to the extent necessary to permit it to maintain its
qualification as a REIT under the Code, in which case, at least five Business
Days prior to making any such distribution, ECC shall explain in writing to
Acquirer, in reasonable detail, the reasons why such distributions must be made.

(b) Employee Communications. Provide any information, whether written or oral,
to any employee of Seller regarding Acquirer employee benefit plans or
arrangements or other employment-related matters, including, without limitation,
the right to participate in Acquirer’s employee benefit plans or receive service
or vesting credit under such plans, employment opportunities with Acquirer or
the terms and conditions of employment with Acquirer.

(c) Interference or Delay. Take, or cause to be taken, any action that would
interfere with the consummation of Acquisition and the other transactions
contemplated by this Agreement, or delay the consummation of such transactions.

(d) Adverse Actions. Take any action that is intended or is reasonably likely to
result in (i) any of its representations and warranties set forth in this
Agreement being or becoming untrue in any material respect at any time at or
prior to the Closing or (ii) any of the conditions set forth in Article VIII not
being satisfied.

(e) Other Actions. Authorize or enter into any agreement or otherwise make any
commitment to do any of the foregoing.

4.03 Conduct of Acquirer. From the date hereof until the earlier of the Closing
and the termination of this Agreement pursuant to and in accordance with
Article IX, except as expressly contemplated or permitted by this Agreement,
without the prior written consent of Seller, not to be unreasonably withheld,
Acquirer will not:

(a) Interference or Delay. Take, or cause to be taken, any action that would
interfere with the consummation of the Acquisition and the other transactions
contemplated by this Agreement, or delay the consummation of such transactions.

(b) Adverse Actions. Take any action that is intended or is reasonably likely to
result in (i) any of its representations and warranties set forth in this
Agreement being or becoming untrue in any material respect at any time at or
prior to the Closing or (ii) any of the conditions set forth in Article VIII not
being satisfied.

(c) Commitments. Enter into any contract with respect to, or otherwise agree or
commit to do, any of the foregoing.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

5.01 Disclosure Letter. Prior to the execution and delivery of this Agreement,
Seller has delivered to Acquirer a Disclosure Letter with numbered sections
corresponding to the relevant sections in this Agreement (the “Disclosure
Letter”). Any exception, qualification, limitation, document or other item
described in any provision, subprovision, section or subsection of any Section
of the Disclosure Letter with respect to a particular representation or warranty
contained in Section 5.02 herein shall be deemed to be an exception or
qualification with respect to all other representations or warranties contained
in Section 5.02 herein to which the relevance of such item is reasonably
apparent. Nothing in the Disclosure Letter is intended to broaden the scope of
any representation or warranty contained in Section 5.02 herein.

5.02 Representations and Warranties of Seller. Subject to the exceptions and
qualifications set forth in the Disclosure Letter, Seller hereby represents and
warrants to Acquirer, as of the date of this Agreement and as of the Closing
Date (except for those representations and warranties made as of a specific
date, which representations and warranties are made as of such date), that:

(a) Existence; Good Standing; Authority; Compliance with Law.

(i) Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of California. The articles of
incorporation of Seller are in full force an effect. Seller is duly qualified or
licensed to do business as a foreign entity and is in good standing under the
laws of any other jurisdiction in which the character of the properties owned,
leased or operated by it therein or in which the transaction of its business
makes such qualification or licensing necessary. Seller has all requisite
corporate power and authority to own, operate, lease and encumber its properties
and carry on its business as now conducted.

(ii) Seller has previously made available to Acquirer true and complete copies
of its articles of incorporation and bylaws, each as amended through the date
hereof.

(b) Authority Relative to this Agreement.

(i) Seller has all necessary corporate power and authority to execute and
deliver this Agreement and to consummate the Acquisition and the other
transactions contemplated hereby. No other corporate proceedings on the part of
Seller are necessary to authorize this Agreement or to consummate the
Acquisition and the other transactions contemplated hereby. This Agreement has
been duly and validly executed and delivered by Seller and, assuming due
authorization, execution and delivery hereof by Acquirer, constitutes a valid,
legal and binding agreement of Seller, enforceable against Seller in accordance
with and subject to its terms and conditions, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights or by general equity principles.

(ii) Each of the board of directors and the sole stockholder of Seller has duly
and validly authorized the execution and delivery of this Agreement, declared
the Acquisition and the other transactions contemplated hereby advisable and
approved, and no other actions are required to be taken by the board of
directors or the sole stockholder of Seller for the consummation of the
Acquisition or the other transactions contemplated hereby.

(c) No Conflict; Required Filings and Consents.

(i) Except as set forth in Section 5.02(c)(i) of the Disclosure Letter, the
execution and delivery by Seller of this Agreement does not, and the performance
of its obligations hereunder will not, (1) conflict with or violate the
organizational documents of Seller, (2) assuming that all consents, approvals,
authorizations and other actions described in subsection (ii) have been obtained
and all filings and obligations described in subsection (ii) have been made,
conflict with or violate any foreign or domestic statute, law, ordinance,
regulation, rule, code, executive order, injunction, judgment, decree or other
order (“Law”) applicable to Seller or by which any property or asset of Seller
is bound or affected, or (3) result in any breach of or constitute a default (or
an event which, with notice or lapse of time or both, would become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien or other encumbrance on any
property or asset of Seller pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation.

(ii) The execution and delivery by Seller of this Agreement and does not, and
the performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority except for such consents, approvals, authorizations,
permits, filings or notifications as may be required under the Laws of any state
in respect of the Business.

(d) Permits; Compliance; Privacy.

(i) Seller is in possession of all franchises, grants, authorizations, licenses,
permits, consents, certificates, approvals and orders of any Governmental
Authority necessary for Seller to own, lease and operate the Transferred Assets
and to carry on the Business as it is now being conducted (the “Applicable
Permits”). As of the date hereof, no suspension or cancellation of any of the
Applicable Permits is pending or, to the knowledge of Seller, threatened. Seller
is not in conflict with, or in default, breach or violation of, (1) any Law
applicable to Seller or by which any of its properties or assets, including,
without limitation, the Transferred Assets, is bound or affected, or (2) any
note, bond, mortgage, indenture, contract, agreement, lease, license, Applicable
Permit, franchise or other instrument or obligation to which Seller is a party
or by which Seller or any of its properties or assets, including, without
limitation, the Transferred Assets, is bound.

(ii) To the knowledge of Seller, Seller has at all times complied with
applicable Laws relating to privacy, data protection and the collection and use
of personal information and user information gathered or accessed in the course
of the operations of Seller. Except as set forth in Section 5.02(d)(ii) of the
Disclosure Letter, no claims have been asserted against Seller, or to Seller’s
knowledge, otherwise threatened, by any Governmental Authority or any Person
alleging a violation of any such Laws by Seller. To the knowledge of Seller,
Seller has at all times complied with all rules, policies and procedures
established by it from time to time with respect to privacy, data protection or
collection and use of personal information and user information gathered or
accessed in the course of its operations. Except as set forth in
Section 5.02(d)(ii) of the Disclosure Letter, no claims have been asserted
against Seller, or to Seller’s knowledge, otherwise threatened, by any Person
alleging a violation of such Person’s privacy, personal or confidentiality
rights under any such rules, policies or procedures. The consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any Law related to privacy, data protection or the collection and
use of personal information and user information gathered or accessed from then
current users (at the time of consummation of the transactions contemplated
hereby) in the course of the operations of Seller. Seller maintains systems and
procedures reasonably intended to respond to complaints received alleging
violations of third-party content rights.

(iii) With respect to all personal and user information described in Section
5.02(d)(ii) above, Seller has, except as set forth in Section 5.02(d)(iii) of
the Disclosure Letter, taken reasonable steps (including, without limitation,
implementing and monitoring compliance with measures it deems adequate with
respect to technical and physical security) to ensure that such information is
protected against loss and against unauthorized access, use, modification,
disclosure or other misuse. To Seller’s knowledge, there has been no
unauthorized access to or other misuse of that information.

(iv) To the knowledge of Seller, Seller is in compliance with all applicable
federal, state and local Laws, including, but not limited to, the
Truth-in-Lending Act and Regulation Z, the Equal Credit Opportunity Act and
Regulation B, the Real Estate Settlement Procedures Act and Regulation X, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Fair
Housing Act, all Agency and other investor and mortgage insurance company
requirements relating to the origination, sale and servicing of Loans, and Laws
which prohibit unfair and deceptive practices.

(e) Seller Financial Statements. True and complete copies of the Seller
Financial Statements, together with the related auditors reports, are included
in Section 5.02(e) of the Disclosure Letter. The Seller Financial Statements
were prepared in accordance with GAAP applied on a consistent basis throughout
the periods indicated and each fairly presents, in all material respects, the
financial position, results of operations and cash flows of Seller as of the
respective dates thereof and for the respective periods indicated therein
(subject, in the case of unaudited statements, to normal and recurring year end
adjustments). The books and records of Seller have been, and are being,
maintained in accordance with applicable legal and accounting requirements and
reflect only actual transactions.

(f) No Undisclosed Liabilities. Except (i) as disclosed in the Seller Financial
Statements and (ii) for liabilities and obligations incurred in the ordinary
course of business and consistent with past practice since the date thereof,
Seller has no liabilities or obligations relating to the Business or the
Transferred Assets, whether or not accrued, contingent or otherwise.

(g) Absence of Certain Changes or Events. Except as set forth in Section 5.02(g)
of the Disclosure Letter or in the SEC Reports referenced therein, since
January 1, 2006, Seller has conducted its business in the ordinary course and,
to Seller’s knowledge, there have not occurred any changes, effects or
circumstances that would, individually or in the aggregate, have a Material
Adverse Effect.

(h) Litigation; Enforcement.

(i) Except as listed in Section 5.02(h)(i) of the Disclosure Letter, there are
no Actions pending or, to Seller’s knowledge, threatened against, involving or
affecting Seller or any of its properties or assets, including, without
limitation, the Transferred Assets, (1) brought by or otherwise involving,
affecting or relating to any present or former employee or employees of Seller
or any of its Affiliates, (2) as to which there is a reasonable probability of
an adverse determination, and which, if adversely determined, would have,
individually or in the aggregate, a Material Adverse Effect, or (3) that
questions the validity of this Agreement or any action to be taken by Seller in
connection with the consummation of the Acquisition or the other transactions
contemplated hereby. Seller is not subject to any order, judgment, writ,
injunction or decree, except as would not, individually or in the aggregate,
have a Material Adverse Effect.

(ii) Except as set forth in Section 5.02(h)(ii) of the Disclosure Letter, Seller
is not now nor has it ever been since December 31, 2002 subject to any fine,
suspension, settlement or other agreement or other administrative agreement or
sanction by, or any reduction in any Loan purchase commitment from, any Agency
or any other federal or state agency relating to the origination, sale or
servicing of Loans. Seller has not received any notice, nor does it have any
reason to believe, that any Agency proposes to limit or terminate the
underwriting authority of Seller or to increase the guarantee fees payable to
any such agency. There is no Action pending, or to the knowledge of Seller,
threatened or likely to be asserted with respect to Loans against or affecting
Seller before or by any Governmental Authority.

(i) Employee Matters.

(i) Section 5.02(i)(i) of the Disclosure Letter lists (1) all employee benefit
plans (as defined in Section 3(3) of ERISA) and all material bonus, stock
option, stock purchase, restricted stock, incentive, deferred compensation,
retiree medical or life insurance, supplemental executive retirement plans,
severance or other benefit plans, programs, trusts or arrangements, and all
material employment, termination, severance, compensation or other contracts or
agreements, to which Seller is a party, or which are sponsored by ECC or any of
its Subsidiaries for the benefit of any employee, officer or director of Seller,
and (2) any material contracts, arrangements or understandings between ECC or
any of its Affiliates and any employee of Seller, including, without limitation,
any contracts, arrangements or understandings or change in control arrangements
relating to a sale of ECC (collectively, the “Benefit Plans”). ECC and Seller
have made available to Acquirer a true and correct copy of (A) each written
Benefit Plan, (B) the most recent annual report (Form 5500) filed with the
Internal Revenue Service (the “IRS”), if any, (C) the most recent summary plan
description for each Benefit Plan for which a summary plan description is
required by applicable Law, and (D) the most recent determination letter, if
any, issued by the IRS with respect to any Benefit Plan that is intended to
qualify under Section 401(a) of the Code.

(ii) Each Benefit Plan has been operated in all material respects in accordance
with its terms and the requirements of all applicable Laws, including, without
limitation, ERISA and the Code, except where such failure to operate such
Benefit Plan in accordance with its terms and applicable Laws would not,
individually or in the aggregate, have a Material Adverse Effect. Except as set
forth in Section 5.02(i)(ii) of the Disclosure Letter, no Action, claim or
proceeding is pending or, to the knowledge of Seller, threatened with respect to
any Benefit Plan (other than claims for benefits in the ordinary course) that
would, individually or in the aggregate, have a Material Adverse Effect and, to
the knowledge of Seller, no fact or event exists that would give rise to any
such Action, claim or proceeding.

(iii) Except as set forth in Section 5.02(i)(iii) of the Disclosure Letter,
(1) the terms of employment or engagement of all employees, agents and
consultants of Seller with respect to the Business are such that their
employment or engagement may be terminated at any time and without liability for
payment of compensation or damages, (2) there are no severance payments which
are or could become payable by Seller to any employee, agent, or consultant of
Seller under the terms of any oral or written agreement or commitment or any
custom, trade or practice, and (3) there are no contracts between Seller and any
employee, consultant or independent contractor.

(iv) Seller and each of its Affiliates are and have been in compliance in all
respects with the Worker Adjustment and Retraining Notification Act (“WARN”) and
any similar state Law respecting plant closings and layoffs and all applicable
Laws respecting employment and employment practices, terms and conditions of
employment, and wages and hours, including any such Laws regarding employment
discrimination; disability rights and benefits; minimum wage, hours and
overtime; workers’ compensation; family and medical leave; equal employment
opportunity; occupational safety and health; severance or termination of
employment; the payment of social security, wage, payroll and other Taxes; the
Immigration Reform and Control Act, as amended; ERISA; and the Consolidated
Omnibus Budget Reconciliation Act, as amended (“COBRA”). All persons classified
by Seller or any of its Affiliates as independent contractors do satisfy and
have satisfied the requirements of Law to be so classified, and Seller and each
of its Affiliates has fully and accurately reported their compensation on IRS
Forms 1099 when required to do so.

(v) Section 5.02(i)(v)(A) of the Disclosure Letter sets forth a true and correct
list of each participant in Seller’s Executive Nonqualified “Excess” Plan (the
“Deferred Compensation Plan”) and all liabilities existing as of the date hereof
with respect to the Deferred Compensation Plan (per participant and in the
aggregate). Each of the individuals listed on Section 5.02(i)(v)(B) of the
Disclosure Letter has executed a waiver agreement, in a form approved by
Acquirer, with respect to the effect of the Acquisition on their rights under
the Deferred Compensation Plan (a “Waiver Agreement”).

(j) Labor Matters. Neither Seller nor any of its Affiliates is a party to any
collective bargaining agreement or other labor union contract applicable to
persons employed by Seller or any of its Affiliates, and to the knowledge of
Seller, there are no union organizing activities, requests for union
representation or proceedings by any labor union to organize with respect to any
employees of Seller or any of its Affiliates. Except as would not, individually
or in the aggregate, have a Material Adverse Effect, (i) there are no pending
grievance or arbitration proceedings arising out of collective bargaining
agreements, or other agreements with any unions, to which Seller or any of its
Affiliates is a party, (ii) there is no labor strike, dispute, slowdown, work
stoppage or lockout by or with respect to any employees of Seller or any of its
Affiliates, and (iii) there are no unfair labor practice complaints by persons
employed by Seller or any of its Affiliates pending or to Seller’s knowledge,
threatened against Seller or any of its Affiliates, nor, to the knowledge of
Seller, does there exist any basis for any such complaint. To the knowledge of
Seller, neither Seller nor any of its Affiliates has engaged in any unfair labor
practices within the meaning of the National Labor Relations Act.

(k) Property and Leases.

(i) Seller owns no real property.

(ii) Section 5.02(k)(ii) of the Disclosure Letter sets forth a correct and
complete list and address of all real property leased by Seller as of the date
of this Agreement (all such real property, together with all buildings,
structures and other improvements and fixtures located on or under such real
property and all easements, rights and other appurtenances to such real
property, are individually referred to herein as “Seller Property” and
collectively referred to herein as the “Seller Properties”). As of the date
hereof, Seller leases or has the right to use all Seller Properties, as
indicated in Section 5.02(k)(ii) of the Disclosure Letter. As of the date
hereof, Seller leases each of the Seller Properties, in each case, free and
clear of any Liens, title defects, covenants or reservations of interests in
title (collectively, “Property Restrictions”), except for (1) Permitted Liens,
(2) Property Restrictions imposed or promulgated by Law or by any Governmental
Authority which are customary and typical for similar properties, and
(3) Property Restrictions which do not interfere with the current use of such
property.

(iii) No improvement located on or being part of any Loan Property is in
material violation of any applicable zoning law or regulation, subdivision law
or ordinance. All inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of each Loan Property and, with
respect to the use and occupancy of the same, including, without limitation,
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities, except for such inspections, licenses
and certificates, which the failure to make or obtain would not have a Material
Adverse Effect.

(iv) At the Closing, Seller will sell, transfer and assign to Acquirer a valid
leasehold interest with respect to each of the property leases included in the
Assumed Contracts or otherwise included in the Transferred Assets (the
“Transferred Properties”), free and clear of all Property Restrictions, except
for (i) Permitted Liens, (ii) Property Restrictions imposed or promulgated by
Law or by any Governmental Authority which are customary and typical for similar
properties and (iii) Property Restrictions which do not interfere with the
current use of such property.

(l) Transferred IP. Except as set forth in Section 5.02(l) of the Disclosure
Letter, Seller owns, or is licensed or otherwise possesses legally enforceable
rights to use, the Transferred IP, and the consummation of the Acquisition and
the other transactions contemplated hereby will not alter or impair such ability
in any respect. To the knowledge of Seller, there are no oppositions,
cancellations, invalidity proceedings, interferences or re-examination
proceedings presently pending with respect to the Transferred IP. To the
knowledge of Seller, the conduct of the Business does not infringe any
Intellectual Property rights or any other proprietary right of any Person, and
Seller has not received any written notice from any other Person pertaining to
or challenging the right of Seller to use any of the Transferred IP. Seller has
not made any claim of a violation or infringement by others of its rights to or
in connection with the Transferred IP that is still pending.

(m) Taxes.

(i) Seller has (1) timely filed (or there have been filed on its behalf) all
material Tax Returns required to be filed by it (after giving effect to any
filing extension properly granted by a Governmental Authority having authority
to do so), and such Tax Returns are true, correct and complete in all material
respects, and (2) paid all Taxes shown as due on such Tax Returns, except where
(x) such payments are being contested in good faith by appropriate proceedings
or (y) where failure to pay such Taxes would not, individually or in the
aggregate, have a Material Adverse Effect.

(ii) No audit or other proceeding with respect to any Taxes due from or with
respect to Seller or any Tax Return filed by Seller is being conducted by any
Tax authority or other Governmental Authority, and Seller has not received
written notice that any such audit or other proceeding with respect to Taxes or
any Tax Return is pending. No extension of the statute of limitations on the
assessment of any material Taxes has been granted by Seller.

(iii) No claim has been made in writing by a taxing authority or other
Governmental Authority in a jurisdiction where Seller does not file Tax Returns
that Seller is or may be subject to material taxation by that jurisdiction.

(iv) To the knowledge of Seller, there are no Liens for Taxes upon any assets of
Seller, except for Permitted Liens.

(v) The unpaid Taxes of Seller (1) did not, as of the most recent fiscal
month-end, exceed by any material amount the reserve for Taxes set forth in the
most recent fiscal month-end balance sheet, and (2) will not exceed by any
material amount that reserve as adjusted for operations and transactions through
the Closing Date consistent with past practice of Seller in filing its Tax
Returns.

(n) Environmental Matters. Except as would not, individually or in the
aggregate, have a Material Adverse Effect:

(i) Seller and, to the knowledge of Seller, each of the Loan Properties, are and
have been in compliance with all Environmental Laws;

(ii) There is no Action pending, or, to the knowledge of Seller, threatened,
before any Governmental Authority or other forum in which Seller, and, to the
knowledge of Seller, any Loan Property, has been or, with respect to threatened
proceedings, is reasonably likely to be, named as a defendant (1) for alleged
noncompliance (including by any predecessor) with any Environmental Laws or
(2) relating to the release, threatened release or exposure of any Hazardous
Substances whether or not occurring at or on a site owned, leased or operated by
Seller, or any Loan Property; and

(iii) To the knowledge of Seller, during the period of (1) Seller’s ownership or
operation of any of its current or former properties or (2) Seller’s interest in
a Loan Property, there has been no release of Hazardous Substances in, on, under
or affecting any such property, which could reasonably be expected to require
remediation pursuant to any Environmental Law. To the knowledge of Seller, prior
to the period of (x) Seller’s ownership or operation of any of its current or
former properties, (y) Seller’s interest in a Loan Property, there was no
release or threatened release of Hazardous Substances in, on, under or affecting
any such property or Loan Property, which could reasonably be expected to
require remediation pursuant to any Environmental Law.

(o) Assumed Contracts. True and complete copies of all Assumed Contracts have
been delivered to Acquirer. Each of the Assumed Contracts is valid, binding and
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights or by general equity principles) on Seller and the
other parties thereto and is in full force and effect. Neither Seller, nor, to
the knowledge of Seller, any other party thereto is in default in any material
respect under any Assumed Contract (and no condition exists that, with notice or
lapse of time or both, would become such a default by Seller or, to the
knowledge of Seller, any such other party). None of the Assumed Contracts
currently is being renegotiated. No party to any of the Assumed Contracts has
made, asserted or, to the knowledge of Seller, has any defense, setoff or
counterclaim under its Assumed Contract or has exercised any option granted to
it to cancel, terminate or shorten the term of its Assumed Contract. Other than
as set forth in Section 5.02(o) of the Disclosure Letter, there are no prepaid
items under any of the Assumed Contracts.

(p) Insurance. Section 5.02(p) of the Disclosure Letter sets forth a correct and
complete list of the insurance policies held by, or for the benefit of, ECC and
Seller that relate to the Business or the Transferred Assets (the “Insurance
Policies”), including the underwriter of such policies and the amount of
coverage thereunder. ECC or one of its Affiliates has paid, or caused to be
paid, all premiums due under such policies and has not received written notice
that it is in default with respect to any obligations under such policies other
than as would not, individually or in the aggregate, have a Material Adverse
Effect. Furthermore, other than as would not, individually or in the aggregate,
have a Material Adverse Effect, (i) Seller has not received any written notice
of cancellation or termination with respect to any existing insurance policy set
forth in Section 5.02(p) of the Disclosure Letter, (ii) except as set forth in
Section 5.02(p) of the Disclosure Letter, there is no claim pending under any
policy set forth in Section 5.02(p) of the Disclosure Letter as to which
coverage has been questioned, denied or disputed by the underwriters of such
policy, and (iii) Seller has not received any notice from any of its insurance
carriers that any insurance premiums will be increased in the future or that any
insurance coverage presently provided for will not be available to ECC or Seller
on substantially the same terms now in effect.

(q) Related Party Transactions. Set forth in Section 5.02(q) of the Disclosure
Letter is a list of all agreements and contracts entered into by Seller under
which continuing obligations exist with any Person who is an officer, director
or Affiliate of ECC or any of its Subsidiaries, any member of the “immediate
family” (as such term is defined in Item 404 of Regulation S-K promulgated under
the Securities Act) of any of the foregoing or any entity of which any of the
foregoing is an Affiliate.

(r) Title to and Condition of Assets. Except as set forth in Section 5.02(r) of
the Disclosure Letter, Seller has good title to, or holds by valid lease or
license, all of the Transferred Assets, free and clear of all Liens, other than
Permitted Liens. Section 5.02(r) of the Disclosure Letter sets forth a list of
all Permitted Liens on the Transferred Assets, to the knowledge of Seller,
existing on the Closing Date. At the Closing, Seller will transfer to Acquirer
good title to, or a valid lease or license interest in, all of the Transferred
Assets, free and clear of all Liens, other than Permitted Liens. The Transferred
Assets presently are being used in the ordinary course of the Business and are
the only such assets required to conduct the Business in the manner conducted on
the date hereof. No Affiliate of Seller has any rights, title or interest in or
to any of the Transferred Assets.

(s) Solvency; Ability to Pay Debts. Seller is, and prior to and after giving
effect to the Acquisition and the other transactions contemplated by this
Agreement and the Other Agreements, will be solvent. For purposes of this
Agreement, the term “solvent” shall mean, with respect to Seller, that (i) it is
able to pay its debts as they become due, and (ii) the fair valuation of its
property is, on the date of determination, greater than the total amount of its
liabilities, at a fair valuation, as of such date and that the present saleable
value of its assets is, on the date of determination, greater than the amount
that will be required to pay its probable liability on its existing debts as
they become absolute and matured. Prior to and after giving effect to the
consummation of the Acquisition, Seller will incur debts only within its ability
to pay as such debts mature.

5.03 Representations and Warranties of ECC. ECC hereby represents and warrants
to Acquirer, as of the date of this Agreement and as of the Closing Date (except
for those representations and warranties made as of a specific date, which
representations and warranties are made as of such date), that:

(a) Existence; Good Standing; Authority; Compliance with Law.

(i) ECC is a corporation duly incorporated and validly existing under the laws
of the State of Maryland and in good standing with the Department of Assessment
and Taxation of Maryland. The ECC Charter is in full force and effect. ECC is
duly qualified or licensed to do business as a foreign entity and is in good
standing under the laws of any other jurisdiction in which the character of the
properties owned, leased or operated by it therein or in which the transaction
of its business makes such qualification or licensing necessary. ECC has all
requisite corporate power and authority to own, operate, lease and encumber its
properties and carry on its business as now conducted. ECC owns all of the
capital stock of Seller, free and clear of all Liens, other than Permitted
Liens.

(b) Authority Relative to this Agreement.

(i) ECC has all necessary corporate power and authority to execute and deliver
this Agreement and to consummate the Acquisition and the other transactions
contemplated hereby. No other corporate proceedings on the part of ECC are
necessary to authorize this Agreement or to consummate the Acquisition and the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by ECC and, assuming due authorization, execution and
delivery hereof by Acquirer, constitutes a valid, legal and binding agreement of
ECC, enforceable against ECC in accordance with and subject to its terms and
conditions, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles.

(ii) Each of the ECC Special Committee and the ECC Board has duly and validly
authorized the execution and delivery of this Agreement, declared the
Acquisition and the other transactions contemplated hereby advisable and
approved, and no other actions are required to be taken by the ECC Board or the
stockholders of ECC for the consummation of the Acquisition or the other
transactions contemplated hereby.

(c) No Conflict; Required Filings and Consents.

(i) Except as set forth in Section 5.02(c)(i) of the Disclosure Letter, the
execution and delivery by ECC of this Agreement does not, and the performance of
its obligations hereunder will not, (1) conflict with or violate the
organizational documents of ECC or any or its Subsidiaries, (2) assuming that
all consents, approvals, authorizations and other actions described in
subsection (ii) have been obtained and all filings and obligations described in
subsection (ii) have been made, conflict with or violate any Law applicable to
ECC or any of its Subsidiaries or by which any property or asset of ECC or any
of its Subsidiaries is bound or affected, or (3) result in any breach of or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
or other encumbrance on any property or asset of ECC or any of its Subsidiaries
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation.

(ii) The execution and delivery by ECC of this Agreement does not, and the
performance of its obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority except for the filing of the Articles of Transfer with
the Department of Assessments and Taxation of Maryland.

(d) Litigation. Except as set forth in Section 5.02(d) of the Disclosure Letter,
there is no Action pending or, to ECC’s knowledge, threatened against, involving
or affecting ECC or any of its or its respective properties or assets
(i) brought by or otherwise involving, affecting or relating to any present or
former employee or employees of ECC or any of its Affiliates, or (ii) that would
question the validity of this Agreement or any action to be taken by ECC in
connection with the consummation of the Acquisition or the other transactions
contemplated hereby. ECC is not subject to any order, judgment, writ, injunction
or decree, except as would not, individually or in the aggregate, prevent or
delay consummation of the Acquisition or otherwise prevent it from performing
its obligations under this Agreement.

(e) SEC Filings; Financial Statements.

(i) ECC has timely filed all forms, reports and documents (including all
exhibits) required to be filed by it with the SEC since January 1, 2004 and
prior to the date of this Agreement (the “SEC Reports”). The SEC Reports, each
as amended prior to the date hereof, (1) have been prepared in all material
respects in accordance with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations promulgated
thereunder, and (2) did not, when filed or as amended prior to the date hereof,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No executive officer of ECC has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002 and, to the knowledge of Seller, no enforcement
action has been initiated against ECC by the SEC relating to disclosures
contained in any SEC Report. There has been no formal or informal investigation
of ECC or its Subsidiaries by the SEC.

(ii) Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the SEC Reports, as amended prior to the date
hereof, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto) and each fairly presented, in all material respects, the consolidated
financial position, results of operations and cash flows of ECC and its
consolidated Subsidiaries as at the respective dates thereof and for the
respective periods indicated therein except as otherwise noted therein (subject,
in the case of unaudited statements, to normal and recurring year end
adjustments). The books and records of ECC and its Subsidiaries have been, and
are being, maintained in accordance with applicable legal and accounting
requirements and reflect only actual transactions. Grant Thornton has not
resigned or been dismissed as independent public accountants of ECC as a result
of or in connection with any disagreements with ECC on a matter of accounting
principles or practices, financial statement disclosure or auditing scope or
procedure. Grant Thornton is, and has been during the course of all audits it
has conducted for ECC and its Subsidiaries, independent of ECC and its
Subsidiaries under the rules and regulations of the SEC, the Public Company
Accounting Oversight Board and any other applicable Governmental Authority or
regulatory body.

(f) No Undisclosed Liabilities. Except (i) as disclosed in the SEC Reports and
(ii) for liabilities and obligations incurred in the ordinary course of business
and consistent with past practice since the date thereof, ECC has no liabilities
or obligations or any nature, whether or not accrued, contingent or otherwise.

(g) Employee Matters.

(i) Section 5.02(i)(i) of the Disclosure Letter lists all of the Benefit Plans.
ECC and Seller have made available to Acquirer a true and correct copy of
(1) each written Benefit Plan, (2) the most recent annual report (Form 5500)
filed with the IRS, if any, (3) the most recent summary plan description for
each Benefit Plan for which a summary plan description is required by applicable
Law, and (4) the most recent determination letter, if any, issued by the IRS
with respect to any Benefit Plan that is intended to qualify under
Section 401(a) of the Code.

(ii) Each Benefit Plan has been operated in all material respects in accordance
with its terms and the requirements of all applicable Laws, including, without
limitation, ERISA and the Code, except where such failure to operate such
Benefit Plan in accordance with its terms and applicable Laws would not,
individually or in the aggregate, have a Material Adverse Effect. No Action,
claim or proceeding is pending or, to the knowledge of ECC, threatened with
respect to any Benefit Plan (other than claims for benefits in the ordinary
course) that would, individually or in the aggregate, have a Material Adverse
Effect and, to the knowledge of Seller, no fact or event exists that would give
rise to any such Action, claim or proceeding.

(iii) Except as set forth in Section 5.02(i)(iii) of the Disclosure Letter,
(1) the terms of employment or engagement of all employees, agents and
consultants of Seller with respect to the Business are such that their
employment or engagement may be terminated at any time and without liability for
payment of compensation or damages, (2) there are no severance payments which
are or could become payable by Seller to any employee, agent, or consultant of
Seller under the terms of any oral or written agreement or commitment or any
custom, trade or practice, and (3) there are no contracts between Seller and any
employee, consultant or independent contractor.

(iv) Seller and each of its Affiliates are and have been in compliance in all
material respects with WARN and any similar state Law respecting plant closings
and layoffs and all applicable Laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours, including
any such Laws regarding employment discrimination; disability rights and
benefits; minimum wage, hours and overtime; workers’ compensation; family and
medical leave; equal employment opportunity; occupational safety and health;
severance or termination of employment; the payment of social security, wage,
payroll and other Taxes; the Immigration Reform and Control Act, as amended;
ERISA; and COBRA. All persons classified by Seller or any of its Affiliates as
independent contractors do satisfy and have satisfied the requirements of Law to
be so classified, and Seller and each of its Affiliates has fully and accurately
reported their compensation on IRS Forms 1099 when required to do so.

(v) Section 5.02(i)(v)(A) of the Disclosure Letter sets forth a true and correct
list of each participant in the Deferred Compensation Plan and all liabilities
existing as of the date hereof with respect to the Deferred Compensation Plan
(per participant and in the aggregate). Each of the individuals listed on
Section 5.02(i)(v)(B) of the Disclosure Letter has executed a Waiver Agreement.

(h) Labor Matters. Neither ECC nor any of its Subsidiaries is a party to any
collective bargaining agreement or other labor union contract applicable to
persons employed by ECC or any of its Subsidiaries, and to the knowledge of ECC,
there are no union organizing activities, requests for union representation or
proceedings by any labor union to organize with respect to any employees of ECC
or any of its Subsidiaries. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) there are no pending grievance or
arbitration proceedings arising out of collective bargaining agreements, or
other agreements with any unions, to which ECC or any of its Subsidiaries is a
party, (ii) there is no labor strike, dispute, slowdown, work stoppage or
lockout by or with respect to any employees of ECC or any of its Subsidiaries,
and (iii) there are no unfair labor practice complaints by persons employed by
ECC or any of its Subsidiaries pending or to ECC’s knowledge, threatened against
ECC or any of its Subsidiaries, nor, to the knowledge of ECC, does there exist
any basis for any such complaint. To the knowledge of ECC, neither Seller nor
any of its Affiliates has engaged in any unfair labor practices within the
meaning of the National Labor Relations Act.

(i) Related Party Transactions. Set forth in Schedule 5.03(i) is a list of all
agreements and contracts entered into by ECC or any of its Subsidiaries under
which continuing obligations exist with any Person who is an officer, director
or Affiliate of ECC or any of its Subsidiaries, any member of the “immediate
family” (as such term is defined in Item 404 of Regulation S-K promulgated under
the Securities Act) of any of the foregoing or any entity of which any of the
foregoing is an Affiliate.

(j) Insurance. Section 5.02(p) of the Disclosure Letter sets forth a correct and
complete list of the Insurance Policies, including the underwriter of such
policies and the amount of coverage thereunder. ECC or one of its Affiliates has
paid, or caused to be paid, all premiums due under such policies and has not
received written notice that it is in default with respect to any obligations
under such policies other than as would not, individually or in the aggregate,
have a Material Adverse Effect. Furthermore, other than as would not,
individually or in the aggregate, have a Material Adverse Effect, (i) ECC has
not received any written notice of cancellation or termination with respect to
any existing insurance policy set forth in Section 5.02(p) of the Disclosure
Letter, (ii) except as set forth in Section 5.02(p) of the Disclosure Letter,
there is no claim pending under any policy set forth in Section 5.02(p) of the
Disclosure Letter as to which coverage has been questioned, denied or disputed
by the underwriters of such policy, and (iii) ECC has not received any notice
from any of its insurance carriers that any insurance premiums will be increased
in the future or that any insurance coverage presently provided for will not be
available to ECC or Seller on substantially the same terms now in effect.

(k) Solvency; Ability to Pay Debts. ECC is, and prior to and after giving effect
to the Acquisition and the other transactions contemplated by this Agreement and
the Other Agreements, will be solvent. For purposes of this Agreement, the term
“solvent” shall mean, with respect to ECC, that (i) it is able to pay its debts
as they become due, and (ii) the fair valuation of its property is, on the date
of determination, greater than the total amount of its liabilities, at a fair
valuation, as of such date and that the present saleable value of its assets is,
on the date of determination, greater than the amount that will be required to
pay its probable liability on its existing debts as they become absolute and
matured. After giving effect to the consummation of the Acquisition, ECC will
not have unreasonably small capital with which to conduct its business. Prior to
and after giving effect to the consummation of the Acquisition, ECC will incur
debts only within its ability to pay as such debts mature.

(l) Takeover Statutes. ECC has taken all necessary steps so that the Business
Combination Statute (Subtitle 6 of Title 3 of the MGCL) is not applicable to
this Agreement and the transactions contemplated hereby.

(m) Brokers. No broker, finder or investment banker (other than Friedman,
Billings, Ramsey & Co., Inc., Milestone Advisors, LLC and Stifel, Nicolaus &
Company, Incorporated) is entitled to any brokerage, finder’s or other fee or
commission in connection with the Acquisition or the other transactions
contemplated by this Agreement and each of the Other Agreements based upon
arrangements made by or on behalf of ECC or Seller.

(n) Opinion of Financial Advisor. The ECC Special Committee has received an
opinion of Stifel, Nicolaus & Company, Incorporated and Friedman, Billings,
Ramsey & Co., Inc., to the effect that the Asset Price to be paid by Acquirer to
Seller in connection with the Acquisition pursuant to this Agreement is fair to
Seller, from a financial point of view.

5.04 Representations and Warranties of Acquirer. Acquirer hereby represents and
warrants to ECC and Seller, as of the date of this Agreement and as of the
Closing Date (except for those representations and warranties made as of a
specific date, which representations and warranties are made as of such date),
that:

(a) Corporate Organization. Acquirer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
certificate of incorporation of Acquirer is in full force and effect and no
dissolution, revocation or forfeiture proceedings regarding Acquirer have been
commenced. Acquirer is in good standing under the Laws of any other jurisdiction
in which the character of the properties owned, leased or operated by it therein
or in which the transaction of its business makes such qualification or
licensing necessary. Acquirer has all requisite power and authority to own,
lease and operate its properties and to carry on its businesses as now conducted
and proposed by Acquirer to be conducted.

(b) Authority Relative to this Agreement.

(i) Acquirer has all necessary power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. No other
proceedings on the part of Acquirer are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Acquirer and, assuming due authorization,
execution and delivery hereof by ECC and Seller, constitutes a valid, legal and
binding agreement of Acquirer, enforceable against Acquirer in accordance with
and subject to its terms and conditions, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles.

(ii) The board of directors of Acquirer has duly and validly authorized the
execution and delivery of this Agreement and approved the consummation of the
Acquisition and the other transactions contemplated hereby, and taken all
corporate actions required to be taken by the board of directors of Acquirer for
the consummation of the Acquisition and the other transactions contemplated
hereby.

(c) No Conflict; Required Filings and Consents.

(i) The execution and delivery of this Agreement by Acquirer does not, and the
performance of Acquirer’s obligations hereunder will not, (1) conflict with or
violate the organizational documents of Acquirer, (2) assuming that all
consents, approvals, authorizations and other actions described above in
subsection (ii) have been obtained and all filings and obligations described
above in subsection (ii) have been made, conflict with or violate any Law
applicable to Acquirer or by which any of its properties or assets is bound or
affected, or (3) result in any breach of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien or other encumbrance on any
of its properties or assets pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which it is a party or by which it or any of its properties or
assets is bound or affected.

(ii) The execution and delivery of this Agreement by Acquirer does not, and the
performance of Acquirer’s obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with, or notification to, any
Governmental Authority, except for (1) such consents, approvals, authorizations,
permits, filings or notifications as may be required under the Laws of any state
in respect of the Business, or (2) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, prevent or delay consummation of
the Acquisition, or otherwise prevent Acquirer from performing its obligations
under this Agreement.

(d) Litigation. There is no Action pending or, to Acquirer’s knowledge,
threatened against, involving or affecting Acquirer or any of its properties or
assets that questions the validity of this Agreement or any action to be taken
by Acquirer in connection with the consummation of the Acquisition or the other
transactions contemplated hereby.

(e) Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by ECC or Seller in
connection with the Acquisition or the other transactions contemplated by this
Agreement and each of the Other Agreements based upon arrangements made by or on
behalf of Acquirer.

(f) Available Funds. Acquirer currently has or has access to, and on the Closing
Date will have available, all funds necessary to pay the Asset Price. Acquirer
has received a commitment from one of its Affiliates to transfer to Acquirer, on
or prior to the Closing Date, an amount in cash reasonably sufficient to provide
Acquirer with all funds necessary to pay the Asset Price. The obligations of
Acquirer hereunder are not subject to any conditions regarding the ability of
Acquirer to obtain financing.

ARTICLE 6.

COVENANTS

6.01 Access to Information; Confidentiality.

(a) Upon reasonable notice and subject to applicable Laws relating to the
exchange of information, each of ECC and Seller shall afford to the officers and
authorized employees, accountants, counsel and other representatives of
Acquirer, reasonable access during normal business hours during the period prior
to the Closing, to all its properties, books, contracts, commitments, records,
officers, employees, accountants, counsel and other representatives and, during
such period, each of ECC and Seller shall make available to Acquirer all
information concerning its business, properties and personnel as Acquirer may
reasonably request. Subject to Section 6.05, each of ECC and Seller shall permit
Acquirer to contact and make arrangements with employees of the Business
regarding prospective employment with Acquirer after the Closing and neither
Seller nor ECC shall discourage in any way any employee of the Business from
consulting with Acquirer or becoming associated with Acquirer after the Closing,
and Seller and Acquirer shall use reasonable best efforts to facilitate this
process, including, without limitation, making available to Acquirer personnel
and other information as Acquirer may request with respect to such employees.
Neither ECC nor Seller shall be required to provide access to or disclose
information pursuant to this Section 6.01(a) where such access or disclosure
would violate or prejudice the rights of its customers, jeopardize any
attorney-client privilege or contravene any Law, fiduciary duty or binding
agreement entered into prior to the date of this Agreement. The parties hereto
will make appropriate substitute disclosure arrangements under circumstances in
which the restrictions in the preceding sentence apply. Acquirer shall, and
cause its representatives to, use all reasonable efforts to prevent such access
and inspection from interfering with the business operations of ECC and Seller.

(b) For a period of eighteen months following the Closing Date, upon reasonable
notice and subject to applicable Laws relating to the exchange of information,
each of ECC and Seller shall afford to the officers and authorized employees,
accountants, counsel and other representatives of Acquirer, reasonable access
during normal business hours to all of its properties, books, contracts,
commitments, records, officers, employees, accountants, counsel and other
representatives and, during such period, each of ECC and Seller shall make
available to Acquirer all such information concerning its business, properties
and personnel as Acquirer may reasonably request; provided, however, that the
right of access granted to Acquirer pursuant to this Section 6.01(b) shall only
be available to the extent reasonably necessary for Acquirer to ascertain
whether ECC and Seller are in compliance with Section 6.10 and Section 6.11
hereof. Neither ECC nor Seller shall be required to provide access to or
disclose information pursuant to this Section 6.01(b) where such access or
disclosure would violate or prejudice the rights of its customers, jeopardize
any attorney-client privilege or contravene any Law, fiduciary duty or binding
agreement entered into prior to the date of this Agreement. The parties hereto
will make appropriate substitute disclosure arrangements under circumstances in
which the restrictions in the preceding sentence apply. Acquirer shall, and
shall cause its representatives to, use all reasonable efforts to prevent such
access and inspection from interfering with the business operations of ECC and
Seller.

(c) During the period prior to the Closing, Acquirer shall provide Seller and
ECC with such information as Seller or ECC shall reasonably request regarding
Acquirer’s progress toward obtaining the Requisite Regulatory Approvals and the
completion of the Technology Upgrades.

(d) All information obtained by Acquirer pursuant to this Section 6.01 shall be
kept confidential in accordance with the confidentiality agreement, dated
July 26, 2006 (the “Confidentiality Agreement”), between Bear, Stearns & Co.
Inc. and ECC.

6.02 Acquisition Proposals.

(a) No Solicitation or Negotiation. ECC agrees that except as expressly
permitted by this Section 6.02(a), neither it nor any of its Subsidiaries shall,
and that it shall use its reasonable best efforts to instruct and cause its and
its Subsidiaries’ employees, agents, investment bankers, attorneys, accountants
and other advisors or representatives (such employees, agents, investment
bankers, attorneys, accountants and other advisors or representatives,
collectively, “Representatives”) not to, directly or indirectly:

(i) initiate, solicit or encourage any inquiries or the making of any proposal
or offer that constitutes, or could reasonably be expected to lead to, any
Acquisition Proposal (as defined below); or

(ii) engage in, continue or otherwise participate in any discussions or
negotiations regarding, or provide any non-public information or data to any
Person relating to, any Acquisition Proposal; or

(iii) otherwise knowingly facilitate any effort or attempt to make an
Acquisition Proposal.

Notwithstanding anything in the foregoing to the contrary, prior to the Closing,
ECC may: (1) provide information in response to a request therefor by a Person
who has delivered a bona fide written Acquisition Proposal that was not
solicited by ECC after the date hereof or in violation of the Exclusivity
Letter, dated September 3, 2006, between Bear, Stearns & Co. Inc. and ECC, as
amended (the “Exclusivity Letter”), if ECC receives from the Person so
requesting such information an executed confidentiality agreement on terms not
less restrictive to the other party than those contained in the Confidentiality
Agreement, it being understood that such confidentiality agreement need not
prohibit the making, or amendment, of an Acquisition Proposal; and ECC shall
promptly disclose any such information to Acquirer to the extent not previously
provided to Acquirer; (2) engage or participate in any discussions or
negotiations with any Person who has made such a bona fide written Acquisition
Proposal, or (3) after having complied with Section 6.02(c), approve or propose
to approve (publicly or otherwise) such an Acquisition Proposal, if and only to
the extent that, (x) prior to taking any action described in clause (1), (2) or
(3) above, the ECC Board determines in good faith after consultation with
outside legal counsel that failure to take such action, in light of the
Acquisition Proposal and the terms of this Agreement, would be inconsistent with
the directors’ fiduciary duties under applicable Law, and (y) in each such case
referred to in clause (1) or (2) above, the ECC Board has determined in good
faith based on the information then available and after consultation with its
financial advisors that such Acquisition Proposal constitutes or would
reasonably be expected to lead to a Superior Proposal (as defined below); and
(z) in the case referred to in clause (3) above, the ECC Board determines in
good faith (after consultation with its financial advisors and outside legal
counsel) that such Acquisition Proposal is a Superior Proposal.

ECC shall notify Acquirer promptly (but in no event later than 24 hours) after
receipt of any Acquisition Proposal, or any request for information relating to
ECC or any of its Subsidiaries by any Person that informs ECC or any of its
Subsidiaries that it is considering making, or has made, an Acquisition
Proposal, or any inquiry from any Person seeking to have discussions or
negotiations with ECC or any of its Subsidiaries relating to a possible
Acquisition Proposal. Such notice shall be made orally and confirmed in writing,
and shall indicate the identity of the Person making the Acquisition Proposal,
inquiry or request and the material terms and conditions of any inquiries,
proposals or offers (including a copy thereof and any related documentation or
correspondence). ECC shall also promptly, and in any event within 24 hours,
notify Acquirer, orally and in writing, if it or any of its Subsidiaries enters
into discussions or negotiations concerning any Acquisition Proposal or provides
non-public information or data to any Person in accordance with this
Section 6.02 and keep Acquirer informed of the status and terms of any such
proposals, offers, discussions or negotiations on a reasonably current basis,
including by providing a copy of all material documentation or correspondence
relating thereto.

(b) Definitions. For purposes of this Agreement:

“Acquisition Proposal” means (i) any proposal or offer with respect to a merger,
joint venture, partnership, consolidation, dissolution, liquidation, tender
offer, recapitalization, reorganization, share exchange, business combination or
similar transaction involving ECC or Seller, (ii) any proposal or offer to
acquire in any manner, directly or indirectly, 15% or more of the total voting
power or of any class of equity securities of ECC or Seller, or 15% or more of
the consolidated total assets (including, without limitation, equity securities
of its Subsidiaries) of ECC, (iii) any proposal or offer with respect to the
disposition of any of the Transferred Assets other than in the ordinary course
of business of ECC and its Subsidiaries, or (iv) any transaction that
contemplates the hiring of any employees of ECC or any of its Subsidiaries as a
group or unit, in each case other than the transactions contemplated by this
Agreement. Notwithstanding the foregoing, the term “Acquisition Proposal” shall
not include any transaction pursuant to which (i) ECC sells only all or a
portion of its residual interests in its securitizations and related servicing
rights to one or more third parties or (ii) Seller sells its equity interests
in, or all or any portion of the assets of, any Subsidiary of Seller; provided,
however, that such transaction specifically excludes the Transferred Assets and
any and all employees of the Business; provided, further, that prior to any such
transaction with respect to any Subsidiary of Seller other than ConquistAmerica,
Inc., in the event of a sale of stock, the applicable Subsidiary of Seller and,
in the event of a sale of assets, the purchaser of such assets, agrees to be
bound by the provisions of Section 6.08.

“Superior Proposal” means a bona fide Acquisition Proposal that was not
solicited by ECC after the date hereof or in violation of the Exclusivity Letter
involving (i) more than 50% of the assets (on a consolidated basis) or total
voting power of the equity securities of ECC or (ii) all or substantially all of
the assets constituting the Transferred Assets, that the ECC Board has
determined in its good faith judgment, after consultation with its outside
financial advisors, taking into account all legal, financial and regulatory
aspects of the proposal and the Person making the proposal, that (y) if
consummated, would result in a transaction more favorable to ECC’s stockholders
from a financial point of view than the transactions contemplated by this
Agreement, and (z) is fully financed or reasonably capable of being fully
financed, reasonably likely to receive all required governmental approvals on a
timely basis and otherwise reasonably capable of being completed on the terms
proposed.

(c) No Alternative Transaction. The ECC Board and each committee thereof shall
not cause or permit ECC or any of its Subsidiaries to enter into any written
letter of intent, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement or other agreement (other than a
confidentiality agreement entered into in compliance with Section 6.02(a))
relating to any Acquisition Proposal. Notwithstanding the foregoing, prior to
the Closing, if (i) a Superior Proposal that was not solicited, initiated,
encouraged or facilitated in breach of this Agreement or the Exclusivity Letter
is made to ECC and is not withdrawn, (ii) ECC shall have promptly (but in any
event no later than 24 hours after its determination with respect to the
Superior Proposal) provided written notice to Acquirer (a “Notice of Superior
Proposal”) advising Acquirer that ECC has received a Superior Proposal,
specifying all of the material terms and conditions of such Superior Proposal
and identifying the Person making such Superior Proposal, (iii) Acquirer shall
not have, within four Business Days of Acquirer’s receipt of the Notice of
Superior Proposal, made a proposal that the ECC Board determines in good faith
after consultation with its outside financial advisors to be at least as
favorable, from a financial point of view, to ECC’s stockholders as such
Superior Proposal (it being agreed that (A) the ECC Board shall convene a
meeting to consider any such proposal by Acquirer promptly following the receipt
thereof, (B) the ECC Board will not terminate this Agreement pursuant to
Section 9.01(d)(ii) until the earlier of the meeting required to be held
pursuant to clause (A) or four Business Days after receipt by Acquirer of the
Notice of Superior Proposal, and (C) any change to the financial or other
material terms of such Superior Proposal shall require a new Notice of Superior
Proposal to Acquirer and a new four Business Day period under this clause
(iii)); and (iv) the ECC Board determines in good faith after consultation with
its outside legal counsel that the failure to take such action, in light of the
Acquisition Proposal and the terms of this Agreement, would be inconsistent with
the directors’ fiduciary duties under applicable Law, then the ECC Board may,
upon termination of this Agreement in accordance with Section 9.02(d)(ii) and
the concurrent payment of the Termination Fee in accordance with
Section 9.03(b), approve and enter into an agreement relating to a Superior
Proposal made after the date hereof that was not solicited, initiated,
encouraged or facilitated in breach of this Agreement or the Exclusivity Letter.

(d) Existing Discussions. ECC agrees that it will immediately cease and cause to
be terminated any existing activities, discussions or negotiations with any
parties conducted heretofore with respect to any Acquisition Proposal. ECC
agrees that it will take the necessary steps to promptly inform the individuals
or entities referred to in the first sentence hereof of the obligations
undertaken in this Section 6.02 and in the Confidentiality Agreement.

(e) Notice. ECC agrees that it will as promptly as practicable notify Acquirer
if any inquiries, proposals or offers with respect to an Acquisition Proposal
are received by it or any of its Representatives and thereafter shall keep
Acquirer reasonably informed of the status and terms of any such proposals or
offers.

6.03 Further Action; Reasonable Best Efforts.

(a) Upon the terms and subject to the conditions hereof, each of the parties
hereto shall use its reasonable best efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Law to consummate and make effective the
Acquisition, including, without limitation, using its reasonable best efforts to
make all applicable filings and notifications to and obtain the Requisite
Regulatory Approvals, all Applicable Permits, consents, approvals,
authorizations, qualifications and orders of Governmental Authorities and
parties to contracts with Seller and to cause its Subsidiaries to execute all
such documentation as are necessary for the consummation of the Acquisition, the
transfer to Acquirer of the Transferred Assets and to fulfill the conditions to
the Closing. In case, at any time after the Closing, any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties hereto shall use all reasonable best efforts to cause its respective
officers, employees and agents to take all such action.

(b) The parties hereto shall cooperate and assist one another in connection with
all actions to be taken pursuant to Section 6.03(a), including the preparation
and making of the filings referred to therein and, if requested, amending or
furnishing additional information thereunder, including, subject to applicable
Law and the Confidentiality Agreement, providing copies of all related documents
to the non-filing party and their advisors prior to filing, and to the extent
practicable none of the parties will file any such document or have any
communication with any Governmental Authority without prior consultation with
the other parties. Each party shall keep the others apprised of the content and
status of any communications with, and communications from, any Governmental
Authority with respect to the Acquisition. To the extent practicable, and as
permitted by a Governmental Authority, each party hereto shall permit
representatives of the other party to participate in meetings (whether by
telephone or in Person) with such Governmental Authority.

(c) Each of the parties hereto agrees to cooperate and use its reasonable best
efforts to defend through litigation on the merits any Action, including
administrative or judicial Action, asserted by any party in order to avoid the
entry of, or to have vacated, lifted, reversed, terminated or overturned any
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent) that in whole or in part restricts, delays, prevents or prohibits
consummation of the Acquisition, including, without limitation, by vigorously
pursuing all available avenues of administrative and judicial appeal.

6.04 Public Announcements. Acquirer, on the one hand, and ECC and Seller, on the
other hand, agree that no public release or announcement concerning the
Acquisition shall be issued by either without the prior consent of the other
party (which consent shall not be unreasonably withheld), except as such release
or announcement may be required by Law or the rules or regulations of any
securities exchange, in which case the party required to make the release or
announcement shall use its reasonable best efforts to allow the other party
reasonable time to comment on such release or announcement in advance of such
issuance.

6.05 Hiring by Acquirer.

(a) Seller has previously delivered to Acquirer a true and complete list of
(i) the names, addresses and current salaries of all employees of the Business,
listed by office location, and the family relationships known to Seller, if any,
among such persons; and (ii) the wage rate for non-salaried and non-executive
salaried employees of the Business by classification. Acquirer shall extend
offers of employment, which shall be conditioned on the Closing, to
substantially all of the employees in the sales and operations groups of the
Business and to those employees of Seller listed on Schedule 6.05(a)(i);
provided, however, that (i) Acquirer shall not be obligated to extend offers of
employment to any individual who, following Acquirer’s standard pre-employment
tests and screenings, does not meet Acquirer’s employment rules, standards or
policies, and (ii) with respect to any individual meeting the criteria set forth
on Schedule 6.05(a)(ii), Acquirer shall extend an offer of employment in its
sole discretion following an interview or interviews with such individual. Each
employee of ECC or its Subsidiaries who is offered employment by Acquirer, and
who accepts employment as of the Closing Date, shall hereinafter be referred to
as a “Transferred Employee.” Notwithstanding anything to the contrary contained
herein, unless otherwise provided under the terms of a written employment
agreement that is expressly assumed by Acquirer or subsequently entered into as
between Acquirer and any Transferred Employee, each Transferred Employee shall
be employed by Acquirer on an at will basis and nothing shall prohibit Acquirer
or such Transferred Employee from terminating such employment at any time after
the Closing.

(b) Notwithstanding anything to the contrary set forth in this Agreement, in the
event that this Agreement is terminated for any reason prior to the Closing,
Acquirer shall not, for a period of six months following the termination of this
Agreement, directly or indirectly, solicit the employment of or hire any
employee of the Business without the consent of Seller; provided, however that
the foregoing provision shall not prevent Acquirer from soliciting for
employment, hiring or employing, without the consent of Seller, (i) any Person
who responds to a general solicitation or advertisement by Acquirer or any of
its Affiliates that is not specifically directed to Seller, ECC or their
employees, (ii) any Person who contacts Acquirer or its directors, officers,
employees, agents, partners, advisors, Subsidiaries, Affiliates and/or divisions
(including, without limitation, attorneys, accountants, consultants, bankers,
financial advisors and financing sources) on his or her own initiative,
(iii) any Person who Acquirer or any of its Affiliates first solicited or
entered into discussions with prior to the date of this Agreement, or (iv) any
Person who Acquirer or its Affiliates solicits or enters into discussions with
after termination of his employment with Seller or ECC.

(c) Acquirer shall not assume any Benefit Plans, labor agreements, employment
contracts or covenants, or any liabilities thereunder or the fringe benefit
plans or any other liabilities which ECC or any of its Affiliates may have with
respect to any union or any of the employees of ECC or any of its Subsidiaries
(including former employees) either on the date hereof or the date of the
Closing, including liabilities of ECC or any of its Affiliates with respect to
payment of wages or pensions which may have accrued, vested or been earned prior
to the Closing and liabilities of ECC or any of its Affiliates to contribute to
pension or other fringe benefit plans with respect to or on account of service
prior to the Closing, and/or any other term or condition of employment presently
enjoyed by employees of ECC or any of its Subsidiaries. Notwithstanding the
foregoing, all Transferred Employees shall receive, for purposes of eligibility
for participation in the Acquirer Plans, credit for service with Seller.

(d) In accordance with Revenue Procedure 2004-53 and comparable state and local
payroll Tax Laws, Acquirer may elect to provide Forms W-2, Wage and Tax
Statements, for the 2006 calendar year setting forth the aggregate amount of
wages paid to, and the federal, state and local income, disability,
unemployment, FICA, and similar taxes (“Payroll Taxes”) withheld in respect
thereof, to Transferred Employees for the 2006 calendar year by ECC or its
Subsidiaries and Acquirer as predecessor and successor employers, respectively.
Seller shall transfer to Acquirer any records (including Internal Revenue
Service Forms W-4) relating to withholding and payment of income and Payroll
Taxes with respect to wages paid by ECC or its Subsidiaries during the 2006
calendar year to Transferred Employees and will otherwise reasonably cooperate
with Acquirer in connection with the reporting of such wages and withholdings.

(e) Seller shall be required to pay or cause to be paid, on or before the
Closing Date, for periods up to and through the Closing Date, any wages,
vacation pay, bonuses, retention plans, pension, profit-sharing and welfare
benefits and other compensation and fringe benefits, severance, withholding tax,
social security tax, of all Transferred Employees on or before the Closing Date,
including any employment taxes or other fees or assessments attributable
thereto.

(f) No later than three (3) days prior to the Closing Date, Seller shall deliver
to Acquirer Schedule 6.05(f), which schedule shall set forth the number of
employees of Seller and its Affiliates who have experienced an “employment loss”
as such term is defined under WARN and the regulations promulgated thereunder
during the ninety calendar day period prior to the Closing Date, and the
geographic location and date of each “employment loss.” Seller agrees not to
terminate or lay off employees in such numbers as to trigger the application of
or give rise to liability under WARN or any similar state or local statute or
regulation without complying with all of the obligations of WARN or any similar
state or local statute or regulation. In addition, Seller hereby agrees to
indemnify Acquirer and to defend and hold Acquirer harmless from and against any
and all Losses which Acquirer may incur in connection with any Action brought
against Acquirer under WARN or any similar state or local statute or regulation,
which relates to (i) actions taken by Seller with regard to any site of
employment of one or more facilities or operating units within any site of
employment of the Business affected by this Agreement; or (ii) employees of
Seller or its Affiliates who have not been offered, or have not accepted, an
offer of employment by Acquirer.

(g) Up to and through the Closing Date, Seller shall be responsible for
providing any notices and complying with other administrative requirements of
WARN and any other similar state or local statute or regulation with respect to
all employees of Seller. For purposes of this Agreement, the “Effective Date’ as
defined in WARN shall be the same as the Closing Date. Nothing in this Agreement
constitutes an admission that a plant closing or mass layoff, as those terms are
defined by WARN, has occurred or will occur.

(h) Up to and through the Closing Date, ECC and Seller shall use all reasonable
best efforts to obtain Waiver Agreements from each of the participants in the
Deferred Compensation Plan who have not executed a Waiver Agreement as of the
date hereof.

(i) Promptly following the date of this Agreement, Seller intends to enter into
employee retention agreements, in form and substance mutually agreed to by
Seller and Acquirer, with each of the employees of Seller and in the respective
amounts set forth on Schedule 6.05(i) (the “Employee Retention Agreements”).
With respect to each Employee Retention Agreement, each of Seller and Acquirer
shall be responsible for the payment of its Pro Rata Portion of any retention
payment payable thereunder. With respect to any retention payment under any
Employee Retention Agreement, Seller’s or Acquirer’s, as applicable, “Pro Rata
Portion” shall be the percentage determined by dividing (i) the number of
calendar days from the date of such Employee Retention Agreement to the target
employment date set forth in the Employee Retention Agreement entitling such
employee to the payment thereunder (the “Retention Period”) during which an
employee is employed by Seller or Acquirer, as applicable, by (ii) the number of
calendar days in the Retention Period. On or prior to the Closing Date, the
parties shall agree to a mutually acceptable process for their sharing of the
retention payments to be made pursuant to the Employee Retention Agreements
(which process shall be consistent with respect to the agreements set forth
herein regarding each party’s Pro Rata Portion), which may include, without
limitation, the establishment of an escrow account.

6.06 Payment of Taxes.

(a) Within ninety days following the Closing Date, Acquirer and Seller shall
apportion among themselves any appropriately proratable Tax attributable to the
Transferred Assets, it being understood and agreed that Seller shall be
responsible for any obligations and liabilities accrued or allocable to periods
prior to the close of business on the Closing Date and Acquirer shall be
responsible for any obligations and liabilities accruing or allocable to periods
on and after such date and time. Based on such apportionment, Seller shall pay
to Acquirer, or Acquirer shall pay to Seller, as the case may be, the amount of
any such Tax determined in accordance with the foregoing.

(b) Seller shall be responsible for the payment of all sales (including, without
limitation, bulk sales), use, transfer, recording, ad valorem, privilege,
documentary, gains, gross receipts, registration, conveyance, excise, license,
stamp, duties or similar Taxes and fees relating to the Acquisition and the
other transactions contemplated hereby.

6.07 Mail Received After Closing. Following the Closing, Acquirer may receive
and open all mail addressed to Seller and deal with the contents thereof in its
discretion to the extent that such mail and the contents thereof relate to the
Business or the Transferred Assets or any of the obligations or liabilities
assumed by Acquirer pursuant to this Agreement. ECC and Seller shall deliver or
cause to be delivered to Acquirer all mail received by ECC or Seller after the
Closing that relates to the Business or the Transferred Assets or any
liabilities assumed by Acquirer pursuant to this Agreement. Acquirer shall
promptly deliver or cause to be delivered to Seller all mail received by
Acquirer after the Closing that relates to (i) matters relating to ECC, Seller
or their Affiliates that are not related to the Business, the Transferred Assets
or any liabilities assumed by Acquirer pursuant to this Agreement, or (ii) the
Retained Liabilities.

6.08 Non-Competition; Non-solicitation.

(a) Beginning on the Closing Date and ending on the second anniversary of the
Closing Date, neither Seller nor ECC shall directly or indirectly, without the
prior written consent of Acquirer, for their benefit or for the benefit of any
other Person, engage in a Competitive Business Activity (as defined below)
anywhere in the United States, its territories, possessions, commonwealths,
dependencies or areas subject to its jurisdiction. For all purposes hereof, the
term “Competitive Business Activity” shall mean: (i) engaging in or managing or
directing persons engaged in the wholesale subprime mortgage brokerage and
correspondent (on a non-delegated underwriting basis) business, (ii) acquiring
or having an ownership interest in any entity that engages or participates in
the wholesale subprime mortgage brokerage and correspondent (on a non-delegated
underwriting basis) business (except for ownership of two percent or less of the
outstanding common equity of any entity whose securities have been registered
under the Securities Act or Section 12 of the Exchange Act, and the securities
owned as of the date of this Agreement); (iii) participating in the financing,
operation, management or control of any firm, partnership, corporation, entity
or business described in clause (ii) of this sentence; or (iv) soliciting,
diverting, taking away, or attempting to solicit, divert or take away any
prospective or current customer or employee of the Business.

(b) Beginning on the Closing Date and ending on the second anniversary of the
Closing Date, neither Seller nor ECC shall, and ECC and Seller shall cause their
Subsidiaries not to, directly or indirectly, without the prior written consent
of Acquirer, for their benefit or for the benefit of any other Person,
(i) solicit, encourage or take any other action that is intended to induce or
encourage, or has the effect of inducing of encouraging, any director, officer,
employee or other representative of Acquirer, or any of its Subsidiaries or
Affiliates, who was formerly employed by ECC or Seller or their Subsidiaries or
Affiliates, to terminate such director’s, officer’s, employee’s, consultant’s,
advisor’s or other representative’s employment with Acquirer or any of its
respective Subsidiaries or Affiliates or (ii) hire any director, officer,
employee, or other representative of Acquirer, or any of its Subsidiaries or
Affiliates, who was formerly employed by ECC or Seller or their Subsidiaries or
Affiliates.

(c) The covenants contained in Section 6.08(a) and Section 6.08(b) hereof shall
be construed as a series of separate covenants, one for each country, province,
state, city or other political subdivision of the world. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in Section 6.08(a) and Section 6.08(b) hereof. If, in any
judicial proceeding, a court refuses to enforce any of such separate covenants
(or any part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of this Section 6.08 are deemed to exceed the time, geographic or
scope limitations permitted by applicable Law, then such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable Laws.

(d) Each of Seller and ECC acknowledges that (i) the goodwill associated with
the Business prior to the transaction contemplated by this Agreement is an
integral component of the value of the Transferred Assets to Acquirer and is
reflected in the Asset Price payable to Seller and (ii) the agreements set forth
in this Section 6.08 are necessary to preserve the value of the Transferred
Assets for Acquirer following the consummation of the transactions contemplated
by this Agreement. Each of Seller and ECC also acknowledges that the limitations
of time, geography and scope of activity agreed to in this Section 6.08 are
reasonable because, among other things, (1) both they and Acquirer are engaged
in a highly competitive industry, (2) Seller and ECC have unique access to the
trade secrets and know-how, including, without limitation, the plans and
strategy (and, in particular, the competitive strategy) of the Business,
(3) this Section 6.08 provides no more protection than is necessary to protect
Acquirer’s interests in the goodwill, trade secrets, and confidential
information related to the Transferred Assets and the Business, and (4) each of
Seller and ECC is receiving significant consideration in connection with the
transactions contemplated by this Agreement.

6.09 Confidentiality. ECC and Seller acknowledge that Acquirer has legitimate
and continuing interests in the protection of confidential information related
to the Business and that Acquirer is investing substantial sums and will
continue to invest substantial sums to develop, maintain and protect such
confidential information. From and after the Closing, ECC and Seller shall not,
and shall cause each of their Affiliates not to, disclose, furnish or make
accessible to any Person or use for its own benefit or the benefit of any other
Person any trade secrets or other confidential or proprietary information of the
Business, including, without limitation, any business plans, financial
information, strategies, methods and computer programs of the Business; provided
that such protected information shall not include (i) information required to be
disclosed by Law, (ii) information known to the public or otherwise available to
the public without violation of this Agreement by ECC or Seller, and
(iii) information of the Business that also relates to a business of ECC or
Seller other than the Business, but only to the extent relating to such other
business.

6.10 Reserves for Liabilities.

(a) From and after the Closing, Seller shall maintain cash reserves established
in accordance with GAAP and applicable Law or residual interests in its
securitizations (with an ascribed value agreed by Seller and Acquirer) which,
together with the cash reserves, are adequate to satisfy the Retained
Liabilities.

(b) From and after the Closing, ECC shall maintain cash reserves established in
accordance with GAAP and applicable Law or residual interests in its
securitizations (with an ascribed value agreed by ECC and Acquirer) which,
together with the cash reserves, are adequate to satisfy its liabilities.

6.11 Retention of Proceeds; Corporate Existence.

(a) From the date of this Agreement until twelve months following the Closing
Date, in the event that Seller has made a distribution to ECC at any time after
the date of this Agreement, or ECC shall no longer own of record or beneficially
all of the outstanding capital stock of Seller, then ECC shall not make any
distribution, whether by dividend or otherwise, in respect of its capital stock,
unless immediately following such distribution, the value of ECC’s and Seller’s
assets (exclusive of intangibles), on a consolidated basis, will exceed the
value of ECC’s and Seller’s consolidated known and contingent liabilities (the
value of such assets and liabilities being determined in the reasonable good
faith estimation of the ECC Board) (“Net Equity”), by at least $10,000,000;
provided, however, that if ECC is no longer required for purposes of its
financial reporting requirements under applicable Law to consolidate Seller in
its financial reports, then the Net Equity of ECC, without regard to the assets
and liabilities of Seller, will be at least $10,000,000.

(b) For the six-month period immediately following the twelve-month period
following the Closing Date, in the event that Seller has made a distribution to
ECC at any time after the date of this Agreement, or ECC shall no longer own of
record or beneficially all of the outstanding capital stock of Seller, then ECC
shall not make any distribution, whether by dividend or otherwise, in respect of
its capital stock, unless immediately following such distribution, the Net
Equity of ECC and Seller, on a consolidated basis, will be at least $5,000,000;
provided, however, that if ECC is no longer required for purposes of its
financial reporting requirements under applicable Law to consolidate Seller in
its financial reports, then the Net Equity of ECC, without regard to the assets
and liabilities of Seller, will be at least $5,000,000.

(c) For a period of eighteen months following the Closing Date, Seller shall
keep in full force and effect its existence, rights and franchises as a
corporation under the laws of its formation in the State of California, and
shall obtain and preserve its qualification to do business as a foreign
corporation in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, and to
enable Seller to perform its duties under this Agreement; provided, however,
nothing in this Section 6.11(c) shall prohibit ECC from adopting a plan of
dissolution and filing a certificate of dissolution.

(d) For a period of eighteen months following the Closing Date, at Acquirer’s
request from time to time, each of Seller and ECC shall promptly deliver to
Acquirer a certificate signed by an authorized officer of Seller or ECC, as
applicable, certifying that it is in compliance with all covenants applicable to
it contained in Section 6.10 and Section 6.11 hereof; provided, however, that
Seller and ECC shall not be required to provide such certificate more frequently
than quarterly.

(e) For a period of eighteen months following the Closing Date, in the event
that ECC desires to make any distribution, whether by dividend or otherwise, in
respect of its capital stock, it shall deliver to Acquirer, no later than five
Business Days prior to the declaration date for such distribution, a
certificate, signed by an authorized officer of ECC, certifying that such
dividend will be made in compliance with the covenants contained in
Section 6.10(b), Section 6.11(a) and Section 6.11(b) hereof. Attached to any
certificate delivered pursuant to this Section 6.11(e) shall be a balance sheet
of ECC as of the most recent practicable date, illustrating the pro forma effect
of such distribution.

(f) As used in this Section 6.11, a “distribution” shall mean, with respect to
any entity, a distribution in respect of such entity’s capital stock and shall
not include the repayment of intercompany debt.

6.12 Seller Capital Stock. From the date of this Agreement until the date that
is eighteen months following the Closing Date, ECC shall not, without the prior
written consent of Acquirer, such consent not to be unreasonably withheld, sell,
transfer or otherwise dispose of any shares of the capital stock of Seller or
permit Seller to issue or sell any of its capital stock to any Person, it being
understood and agreed that it shall not be unreasonable for Acquirer to withhold
its consent hereunder if (a) such disposition, issuance or sale occurs from the
date of this Agreement to the date that is twelve months following the Closing
Date and immediately following such disposition, issuance or sale, the Net
Equity of ECC shall be less than $10,000,000, or (b) such disposition, issuance
or sale occurs during the six-month period immediately following the
twelve-month period following the Closing Date and immediately following such
disposition, issuance or sale, the Net Equity of ECC shall be less than
$5,000,000. The parties acknowledge that Seller shall be permitted to sell or
otherwise transfer the capital stock, or all or a portion of the assets of, any
of Seller’s Subsidiaries; provided, however, that such transaction specifically
excludes the Transferred Assets and any and all employees of the Business;
provided, further, that prior to any such transaction with respect to any
Subsidiary of Seller other than ConquistAmerica, Inc., in the event of a sale of
stock, the applicable Subsidiary of Seller and, in the event of a sale of
assets, the purchaser of such assets, agrees to be bound by the provisions of
Section 6.08; provided, further, that the permission granted in the foregoing
shall in no way affect the requirements of Section 6.11.

6.13 HMDA Reports. Seller shall deliver any reports under the HMDA and any
underlying data needed to conduct an appropriate statistical analysis with
respect to issues under the Equal Credit Opportunity Act and the Fair Housing
Act and any related analysis performed by or on behalf of Seller as soon as
reasonably practicable, but in any event within thirty days of the date hereof.

6.14 Use of Encore and Bravo Names. From and after the Closing, neither ECC nor
any of its Affiliates shall use the Encore name or the Bravo name as part of any
of their respective names or businesses or in any other respect.

ARTICLE 7.

PRE-CLOSING RELATIONSHIP

7.01 Transition Plan. From the date hereof until the Closing, ECC and Seller
shall cooperate with Acquirer with respect to the formulation and implementation
of a transition plan with respect to the Business, which shall include, without
limitation, (a) a process for Acquirer to receive all licenses necessary for the
operation of the Business, and (b) a process for Acquirer or its designees to
receive the benefits of certain contracts to which Seller is a party, including,
without limitation, those contracts set forth on Schedule 7.01, it being
understood and agreed that Acquirer shall reimburse Seller and its Affiliates
for all reasonable, direct and out-of-pocket costs they incur in providing the
benefits of such contracts (it being further understood and agreed that Acquirer
shall pay only the pro rata share of any contract or maintenance fees for the
period of time during which Acquirer or its designees actually receive the
benefits of such contracts).

7.02 Repo Agreement. Seller agrees, from and after the date hereof until the
Closing Date, to enter into repurchase transactions with respect to all Loans it
originates after the date hereof, meeting the standards of the Repo Agreement,
only with Bear Stearns Mortgage Capital Corporation (“BSMCC”) under that certain
Amended and Restated Master Repurchase Agreement, dated as of the date hereof,
between BSMCC and Seller and various of its Affiliates, as the same may be
amended from time to time (the “Repo Agreement”).

7.03 Disposition of Mortgage Loans.

(a) The parties agree that Mortgage Loans repurchased by Seller pursuant to the
Repo Agreement after the date hereof, and eligible for purchase under the Master
MLPA, shall be sold directly by Seller simultaneously to either (i) an Affiliate
of Acquirer in connection with the securitization of such Mortgage Loans by
Acquirer’s Affiliate pursuant to the Master MLPA (as modified by the related
Term Sheet attached as Schedule 7.03(a)(i)) or (ii) so long as notice of such
decision has been provided to the individual listed on Schedule 7.03(a)(ii), no
later than twenty-four hours prior to the marketing of the related
securitization by Acquirer’s Affiliate, a third party on a whole Loan basis. In
connection with Mortgage Loans sold pursuant to clause (i) of the preceding
sentence, the parties agree that Seller has the option to sell the related
Servicing Rights (as defined in the Master MLPA) to a Comparable Servicer so
long as the price offered to be paid for such Servicing Rights (the “Offer”) is
greater then five (5) basis points over the price that Acquirer’s Affiliate has
offered Seller for such Servicing Rights. Notwithstanding the above, Seller
shall notify Acquirer’s Affiliate of the Offer promptly upon receipt and allow
such Affiliate the option of purchasing the related Servicing Rights at a price
equal to the Offer.

(b) The parties further agree that an Affiliate of Acquirer shall be the sole
lead underwriter for all securitizations relating to the Mortgage Loans subject
to the Repo Agreement, and in connection therewith, all parties acknowledge that
such securitizations shall occur on a monthly basis. In the event that Seller
desires to delay any proposed securitization, Seller will provide notice of such
decision by telephone, directly to the individual listed on Schedule
7.03(a)(ii), no later then twenty-four hours prior to the marketing of the
related securitization by Acquirer’s Affiliate. In connection with such delay,
Seller shall bear all economic risk relating to the Mortgage Loans or otherwise
related to the proposed securitization, including, but not limited to, defaults,
prepayments and breaches of representations and warranties relating thereto.

(c) Mortgage Loans not eligible for purchase under the Master MLPA shall be
repurchased by Seller in accordance with the Repo Agreement and may be sold, so
long as such Loans meet the standards of the Additional MLPA, at Seller’s
option, to Acquirer’s Affiliate, at a mutually agreed upon price, pursuant to
the Additional MLPA.

(d) The parties agree that Seller shall bear all of the economic risk of hedging
the Mortgage Loans subject to the Repo Agreement.

ARTICLE 8.

CONDITIONS

8.01 Conditions to the Obligations of Each Party. The obligations of each party
to effect the Acquisition and the other transactions contemplated hereby shall
be subject to the satisfaction, at or prior to the Closing, of the following
conditions:

(a) No Order. No Governmental Authority in the United States shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent) which is then in effect and has the effect of making the
Acquisition illegal or otherwise restricting, preventing or prohibiting
consummation of the Acquisition.

(b) Consents. All consents and approvals required for the consummation of the
Acquisition and the other transactions contemplated hereby shall have been
received.

8.02 Conditions to the Obligations of Acquirer. The obligations of Acquirer to
consummate the Acquisition and the other transactions contemplated hereby are
subject to the satisfaction or waiver (where permissible) of the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of Seller
and ECC in this Agreement and of Seller, ECC and their Affiliates (to the extent
they are parties) in each Other Agreement that (i) are not made as of a specific
date shall be true and correct as of the date made and as of the Closing, as
though made on and as of the Closing, and (ii) are made as of a specific date
shall be true and correct as of such date, in each case except where the failure
of such representations or warranties to be true and correct (without giving
effect to any limitation as to “knowledge,” “materiality” or “Material Adverse
Effect” set forth therein) would not, individually or in the aggregate, have a
Material Adverse Effect.

(b) Agreements and Covenants. Each of Seller, ECC and their Affiliates (solely
with respect to the Other Agreements) shall have performed, in all material
respects, all obligations and complied with, in all material respects, all
agreements and covenants to be performed or complied with by it under this
Agreement and each Other Agreement on or prior to the Closing.

(c) No Default. Neither Seller, ECC nor any of their Affiliates shall be in
default in any material respect under any of the Other Agreements.

(d) Officer Certificate. ECC shall have delivered to Acquirer a certificate,
dated the date of the Closing, signed by an authorized officer of ECC,
certifying as to the satisfaction of the conditions specified in
Sections 8.02(a), 8.02(b) and 8.02(c).

(e) Monthly Volume. Seller’s total origination volume of qualifying Loans for
the three completed calendar months immediately preceding the Closing Date (the
“Volume Requirement”) shall be at least $1,200,000,000; provided, however, that
in the event that (i) the months of January and February are included in such
three-month period, then the Volume Requirement shall be at least $1,100,000,000
and (ii) either January or February (but not both) is included in such
three-month period, then the Volume Requirement shall be at least
$1,150,000,000; provided, further, that if the Closing Date is scheduled to
occur on or after December 4, 2006 and on or prior to December 29, 2006, the
Volume Requirement will be deemed to have been satisfied if either (i) Seller’s
total origination volume of qualifying Loans for October and November shall be
at least $800,000,000 or (ii) the sum of (A) Seller’s total origination volume
of qualifying Loans for October and November and (B) Seller’s Assumed December
Volume shall be at least $1,200,000,000.  As used herein, “Seller’s Assumed
December Volume” shall mean the product of (i) the Average Pull-Through Factor
and (ii) the Approved Applications as of the close of business on December 1,
2006.  The “Average Pull-Through Factor” shall mean the average of the
Pull-Through Factors as of the first day of August, September, October, and
November 2006. The “Pull-Through Factor” as of any date shall mean the quotient
obtained by dividing (i) the total month’s volume of Closed Loans by
(ii) Approved Applications as of such date.  “Approved Applications” as of any
date shall mean the total dollar amount of mortgage applications in Seller’s
origination pipeline which have been approved by Seller.  “Closed Loans” as of
any date shall mean the total dollar value of funded and closed loans within the
month. For purposes of this Section 8.02(e), “qualifying Loans” means those
Loans meeting the requirements set forth on Schedule 8.02(e).

(f) Requisite Regulatory Approvals. Seller shall have obtained the Requisite
Regulatory Approvals and all waiting periods in respect thereof, if any, shall
have expired.

8.03 Conditions to the Obligations of Seller and ECC. The obligations of ECC and
Seller to consummate the Acquisition and the other transactions contemplated
hereby are subject to the satisfaction or waiver (where permissible) of the
following additional conditions:

(a) Representations and Warranties. The representations and warranties of
Acquirer in this Agreement and its Affiliates (to the extent they are parties)
in each Other Agreement that (i) are not made as of a specific date shall be
true and correct as of the date made and as of the Closing, as though made on
and as of the Closing, and (ii) are made as of a specific date shall be true and
correct as of such date, in each case except where the failure of such
representations or warranties to be true and correct (without giving effect to
any limitation as to “knowledge” or “materiality” set forth therein), would,
individually or in the aggregate, prevent or delay consummation of the
Acquisition or otherwise prevent it from performing its obligations under this
Agreement.

(b) Agreements and Covenants. Acquirer and its Affiliates (solely with respect
to the Other Agreements) shall have performed, in all material respects, all
obligations and complied with, in all material respects, all agreements and
covenants to be performed or complied with by it under this Agreement and each
Other Agreement on or prior to the Closing.

(c) No Default. None of Acquirer’s Affiliates shall be in default in any
material respect under any of the Other Agreements.

(d) Officer Certificate. Acquirer shall have delivered to Seller and ECC a
certificate, dated the date of the Closing, signed by an authorized officer of
Acquirer, certifying as to the satisfaction of the conditions specified in
Sections 8.03(a), 8.03(b) and 8.03(c).

ARTICLE 9.

TERMINATION

9.01 Termination. This Agreement may be terminated at any time prior to the
Closing in writing (the date of any such termination, the “Termination Date”):

(a) by the mutual written consent of Acquirer, Seller and ECC;

(b) by either ECC, Seller or Acquirer upon written notice to the other parties,
if:

(i) any Governmental Authority with jurisdiction over such matters shall have
issued a governmental order permanently restraining, enjoining or otherwise
prohibiting the Acquisition, and such governmental order shall have become final
and unappealable; provided, however, that the terms of this Section 9.01(b)(i)
shall not be available to any party unless such party shall have used its
reasonable best efforts to oppose any such governmental order or to have such
governmental order vacated or made inapplicable to the Acquisition;

(ii) the Acquisition shall not have been consummated on or before March 31, 2007
(the “Outside Date”), unless the failure to consummate the Acquisition on or
prior to such date is the result of any action or inaction under this Agreement
by the party (or, in the case of ECC, by Seller, or, in the case of Seller, by
ECC) seeking to terminate the Agreement pursuant to the terms of this
Section 9.01(b)(ii);

(c) by Acquirer, upon written notice to ECC, if:

(i) the ECC Board has authorized or publicly announced its intention to
authorize any Acquisition Proposal with any Person other than Acquirer; or

(ii) Either ECC, Seller or any of their Affiliates (solely with respect to the
Other Agreements) shall have breached any of its representations or warranties
or failed to perform any of its covenants or other agreements contained in this
Agreement or any of the Other Agreements, or shall be in default under any of
the Other Agreements, which breach, failure to perform or default (1) would give
rise to the failure of a condition set forth in Section 8.02(a), 8.02(b) or
8.02(c) and (2) is incapable of being cured by ECC, Seller or any such
Affiliate, as applicable, by the Outside Date or, if capable of being cured by
ECC, Seller or any such Affiliate, as applicable, by the Outside Date, ECC,
Seller or any such Affiliate, as applicable, does not commence to cure such
breach, failure or default within ten Business Days after its receipt of written
notice thereof from Acquirer and diligently pursue such cure thereafter;

(d) by ECC or Seller, upon written notice to Acquirer, if:

(i) Acquirer or any of its Affiliates (solely with respect to the Other
Agreements) shall have breached any of its representations or warranties or
failed to perform any of its covenants or other agreements contained in this
Agreement or any of the Other Agreements, or shall be in default under any of
the Other Agreements, which breach, failure to perform or default (1) would give
rise to the failure of a condition set forth in Section 8.03(a), 8.03(b) or
8.03(c) and (2) is incapable of being cured by Acquirer or any such Affiliate by
the Outside Date or, if capable of being cured by Acquirer or any such Affiliate
by the Outside Date, Acquirer or any such Affiliate does not commence to cure
such breach, failure or default within ten Business Days after its receipt of
written notice thereof from ECC and diligently pursue such cure thereafter; or

(ii) ECC, having followed the procedures set forth in Section 6.02(c), resolves
to accept a Superior Proposal; provided, however, that such termination shall
not be effective until such time as payment of the Termination Fee required by
Section 9.03(b) shall have been made by ECC or Seller; provided, further, that
ECC’s right to terminate this Agreement under this Section 9.01(d)(ii) shall not
be available if ECC is then in breach of Section 6.02.

9.02 Effect of Termination. In the event of termination of this Agreement and
abandonment of the Acquisition and the other transactions contemplated by this
Agreement pursuant to and in accordance with Section 9.01, this Agreement shall
forthwith become void and of no further force or effect whatsoever and there
shall be no liability on the part of any party, or their respective officers,
directors, Subsidiaries or partners, as applicable, to this Agreement; provided,
however, that nothing contained in this Agreement shall relieve any party to
this Agreement from any liability resulting from or arising out of any breach of
any agreement or covenant hereunder; provided, further, that notwithstanding the
foregoing, the covenants and other obligations under this Agreement shall
terminate upon the termination of this Agreement, except that the agreements set
forth in Section 6.01(c), Section 6.04, Section 6.05(b), Section 9.03,
Section 11.08 and Section 11.09 shall survive termination indefinitely. If this
Agreement is terminated as provided herein, all filings, applications and other
submissions made pursuant to this Agreement, to the extent practicable, shall be
withdrawn from the agency or other Person to which they were made.

9.03 Fees and Expenses.

(a) Except as otherwise explicitly set forth in this Section 9.03 or elsewhere
in this Agreement, all costs and expenses incurred in connection with this
Agreement and the Other Agreements or the transactions contemplated hereby and
thereby shall be paid by the party incurring such expenses, whether or not the
transactions contemplated by this Agreement or the Other Agreements are
consummated.

(b) ECC and Seller agree that if this Agreement shall be terminated by ECC or
Seller pursuant to Section 9.01(d)(ii), then ECC and Seller shall be jointly and
severally obligated to pay to Acquirer an amount equal to $6,000,000 (the
“Termination Fee”) concurrently with such termination.

(c) ECC and Seller agree that if this Agreement shall be terminated by Acquirer
pursuant to Section 9.01(c)(i), then ECC and Seller shall be jointly and
severally obligated to pay to Acquirer the Termination Fee within one Business
Day following such termination.

(d) The parties acknowledge that the agreements contained in this Section 9.03
are an integral part of the transactions contemplated hereby and constitute
liquidated damages and not a penalty, and that, without these agreements, the
parties would not have entered into this Agreement.

ARTICLE 10.

INDEMNIFICATION

10.01 Survival Periods.

Each of the representations and warranties made by the parties contained in
Article V shall survive the Closing for a period of ninety days. Except as
provided above, the parties intend to shorten the statute of limitations and
agree that no claims or causes of action may be brought against either ECC,
Seller or Acquirer based upon, directly or indirectly, any of the
representations or warranties contained in Article V hereof after the applicable
survival period or any termination hereof. This Section 10.01 shall not limit
any covenant or agreement of the parties that applies or contemplates
performance after the Closing. Notwithstanding any provision herein to the
contrary, in the event a party has given a claim for indemnification pursuant to
this Article X with respect to a breach of a representation or warranty before
the end of the applicable survival period, then the survival period for such
claim shall continue until such claim is finally resolved.

10.02 Indemnification by ECC and Seller.

(a) In accordance with the terms and subject to the conditions set forth in this
Article X, from and after the Closing, ECC shall defend, indemnify and hold
harmless Acquirer and its Affiliates and their respective directors, officers,
equity holders, employees, agents and representatives and their respective
heirs, successors and assigns (collectively, the “Acquirer Indemnified Parties”)
from and against any and all Losses that are directly or indirectly imposed on,
suffered or incurred by any Acquirer Indemnified Party arising out of or
relating to (i) any breach of any representation or warranty of ECC in
Section 5.03 of this Agreement (without giving effect to any limitation or
qualification as to “knowledge,” “materiality” or “Material Adverse Effect” set
forth therein) or (ii) any failure to perform any covenant or agreement of ECC
set forth in this Agreement.

(b) In accordance with the terms and subject to the conditions set forth in this
Article X, from and after the Closing, ECC and Seller shall, jointly and
severally, defend, indemnify and hold harmless the Acquirer Indemnified Parties
from and against any and all Losses that are directly or indirectly imposed on,
suffered or incurred by any Acquirer Indemnified Party arising out of or
relating to (i) any breach of any representation or warranty of Seller in
Section 5.02 of this Agreement (without giving effect to any limitation or
qualification as to “knowledge,” “materiality” or “Material Adverse Effect” set
forth therein), (ii) any failure to perform any covenant or agreement of Seller
set forth in this Agreement, (iii) any of the Retained Liabilities, or (iv) acts
or omissions of Seller or any of its Affiliates prior to the Closing relating to
the Transferred Assets or the operation of the Business; provided, however, that
with respect to the obligations of ECC and Seller to indemnify and hold harmless
the Acquirer Indemnified Parties in respect of Losses arising out of or relating
to the Retained Liabilities pursuant to clause (iii) of this Section 10.03(b),
the term “Losses” shall not include attorneys’, accountants’, consultants’ and
experts’ fees incurred by any of the Acquirer Indemnified Parties from and after
the 91st day after the Closing Date in connection with defending any Third Party
Claim relating to any of the Retained Liabilities, it being understood and
agreed, however, that the term “Losses” shall include attorneys’, consultants’
and experts’ fees incurred by any of the Acquirer Indemnified Parties in
connection with enforcing their rights to indemnification hereunder.

(c) Notwithstanding Section 10.02(a) and Section 10.02(b), (i) no
indemnification by ECC under Section 10.02(a)(i) or by ECC or Seller under
Section 10.02(b)(i), in each case, in respect of a breach of representation or
warranty, shall be required with respect to any individual item of Loss unless
the aggregate of all Losses of the Acquirer Indemnified Parties described in
Section 10.02(a)(i) and Section 10.02(b)(i) shall exceed $500,000 (the
“Threshold Amount”), in which case ECC and Seller shall be liable for all Losses
(including the initial $500,000 of Losses) incurred by the Acquirer Indemnified
Parties described in Section 10.02(a)(i) and Section 10.02(b)(i), and (ii) the
cumulative aggregate indemnity obligation of ECC and Seller under Section
10.02(a)(i) and Section 10.02(b)(i) in respect of breaches of representations
and warranties shall in no event exceed $3,000,000 (the “Cap”). Notwithstanding
the foregoing, the Threshold Amount and the Cap shall not apply with respect to
any Losses arising from fraud or intentional misrepresentation by ECC or Seller
in respect of any representation or warranty in Section 5.02 or Section 5.03.

10.03 Indemnification by Acquirer.

(a) In accordance with the terms and subject to the conditions set forth in this
Article X, from and after the Closing, Acquirer shall defend, indemnify and hold
harmless ECC, Seller and their Affiliates and their respective directors,
officers, equity holders, employees, agents and representatives and their
respective heirs, successors and assigns (collectively, the “Seller Indemnified
Parties”) from and against any and all Losses that are directly or indirectly
imposed on, suffered or incurred by any Seller Indemnified Party arising out of
or relating to (i) any breach of any representation or warranty of Acquirer in
Section 5.04 of this Agreement (without giving effect to any limitation or
qualification as to “knowledge” or “materiality” set forth therein), (ii) any
failure to perform any covenant or agreement of Acquirer set forth in this
Agreement, (iii) the Assumed Liabilities, or (iv) acts or omissions of Acquirer
or any of its Affiliates following the Closing relating to the Transferred
Assets or the operation of the Business.

(b) Notwithstanding Section 10.03(a), (i) no indemnification by Acquirer under
Section 10.03(a)(i) in respect of a breach of representation or warranty shall
be required with respect to any individual item of Loss unless the aggregate of
all Losses of the Seller Indemnified Parties described in Section 10.03(a)(i)
shall exceed the Threshold Amount, in which case Acquirer shall be liable for
all Losses (including the initial $500,000 of Losses) incurred by the Seller
Indemnified Parties described in Section 10.03(a)(i), and (ii) the cumulative
aggregate indemnity obligation of Acquirer under Section 10.03(a)(i) in respect
of breaches of representations and warranties shall in no event exceed the Cap.
Notwithstanding the foregoing, the Threshold Amount and the Cap shall not apply
with respect to any Losses arising from fraud or intentional misrepresentation
by Acquirer in respect of any representation or warranty in Section 5.04.

10.04 Indemnification Procedure.

(a) Any party entitled to be indemnified under this Agreement (an “Indemnified
Party”) seeking indemnification for any Losses or potential Losses arising from
a claim asserted by a third party against the Indemnified Party (a “Third Party
Claim”) shall give written notice to the party required to indemnify such
Indemnified Party (the “Indemnifying Party”). Written notice to the Indemnifying
Party of the existence of a Third Party Claim shall be given by the Indemnified
Party within five Business Days after its receipt of a written assertion of
liability from the third party; provided, however, that the Indemnified Party
shall not be foreclosed from seeking indemnification pursuant to this Article X
by any failure to provide timely notice of the existence of a Third Party Claim
to the Indemnifying Party except and only to the extent that the Indemnifying
Party has been materially prejudiced as a result of such delay.

(b) Except as otherwise provided herein, the Indemnifying Party may elect to
compromise or defend, at such Indemnifying Party’s own expense and by such
Indemnifying Party’s own counsel (which counsel shall be reasonably satisfactory
to the Indemnified Party), any Third Party Claim. If the Indemnifying Party
elects to compromise or defend such Third Party Claim, it shall, within five
Business Days after receiving notice of the Third Party Claim, notify the
Indemnified Party of its intent to do so, and the Indemnified Party shall
cooperate, at the expense of the Indemnifying Party, in the compromise of, or
defense against, such Third Party Claim. If the Indemnifying Party elects not to
compromise or defend against the Third Party Claim, or fails to notify the
Indemnified Party of its election to do so as herein provided, or otherwise
abandons the defense of such Third Party Claim, (i) the Indemnified Party may
pay (without prejudice of any of its rights as against the Indemnifying Party),
compromise or defend such Third Party Claim and (ii) the costs and expenses of
the Indemnified Party incurred in connection therewith shall be indemnifiable by
the Indemnifying Party pursuant to the terms of this Agreement. Notwithstanding
anything to the contrary contained herein, in connection with any Third Party
Claim in which the Indemnified Party shall reasonably conclude, based upon the
advice of its counsel, that (x) there is a conflict of interest between the
Indemnifying Party and the Indemnified Party in the conduct of the defense of
such Third Party Claim or (y) there are specific defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party, then the Indemnified Party shall have the right to
assume and direct the defense and compromise of such Third Party Claim. In such
an event, the Indemnifying Party shall pay the fees and disbursements of counsel
to each of the Indemnifying Party and the Indemnified Party. The Indemnifying
Party may not, without the prior written consent of the Indemnified Party,
settle or compromise any claim which (A) does not contain an unconditional
release of the Indemnified Party, (B) imposes any liabilities on the Indemnified
Party, (C) ascribes any fault on the part of the Indemnified Party or (D) does
not provide solely for monetary relief. In any event, except as otherwise
provided herein, the Indemnified Party and the Indemnifying Party may each
participate, at their own expense, in the defense of such Third Party Claim. If
the Indemnifying Party chooses to defend any claim, the Indemnified Party shall
make available to the Indemnifying Party any personnel or any books, records or
other documents within its control that are reasonably necessary or appropriate
for such defense, subject to the receipt of appropriate confidentiality
agreements. Notwithstanding anything to the contrary contained in this
Section 10.04(b), in the event prompt action is required with respect to the
defense of a Third Party Claim, the Indemnified Party shall, subject to the
terms and conditions of this Article X, have the right to assume the defense of
such Third Party Claim; provided, however, that in the event that the
Indemnifying Party subsequently elects to assume the defense of such Third Party
Claim, then the provisions set forth in this Section 10.04(b) shall be
applicable and the Indemnifying Party shall, subject to the terms and conditions
of this Article X, reimburse the Indemnified Party for any costs and expenses
incurred by the Indemnified Party prior to the date the Indemnifying Party
assumes control of such Third Party Claim.

(c) Any claim on account of Losses which do not involve a Third Party Claim
shall be asserted by written notice given by the party claiming indemnity to the
party from which indemnity is sought. The receiving party shall have a period of
five (5) Business Days within which to respond thereto. If such party does not
respond within such period, such party shall be deemed to have accepted
responsibility to make payment, subject to the provisions hereof, and shall have
no further right to contest the validity of such claim. If the receiving party
does not respond within five (5) Business Days or rejects such claim in whole or
in part, the party claiming indemnity shall be free to pursue such remedies as
may be available to such party by applicable Law.

(d) All amounts owing under this Article X shall bear interest at the Federal
Funds Rate computed from the time such Losses were incurred or suffered to the
date of payment therefore. Any amount paid by any party hereto to another party
hereto pursuant to this Article X shall be treated for all U.S. federal, state
and local Tax purposes as an adjustment to the Asset Price, and no party hereto
shall take, or permit any of its Affiliates to take any position inconsistent
with such treatment on any applicable Tax Return or in any judicial or
administrative proceeding before any taxing authority or court of law or
otherwise.

10.05 Exclusive Sole Remedy. Following the Closing, the sole and exclusive
remedy for any party for claims for monetary damages arising out of a breach of
any representation, warranty, covenant or agreement under this Agreement or in
connection with the Transferred Assets shall be a claim for indemnification
pursuant to this Article X; provided, however, that nothing herein shall prevent
an indemnified party from pursuing remedies as may be available to such party
under applicable Law in the event of (i) fraud or willful misconduct, or
(ii) the indemnifying party’s failure to comply with its indemnification
obligations hereunder.

ARTICLE 11.

GENERAL PROVISIONS

11.01 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in Person or by a recognized overnight
courier service to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 11.01):

if to Acquirer:

Bear Stearns Residential Mortgage Corporation

9201 East Mountain View Road, Suite 210

Scottsdale, Arizona 85258

Fax No.: (480) 991-6460

Attention: Jeff Walton

with copies to:

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, New York 10179

Fax No.: (212) 499-6494

Attention: Jeff Verschleiser

Jay Remis

and

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10021

Fax No.: (212) 735-2000

Attention: Fred B. White, III, Esq.

William S. Rubenstein, Esq.

if to ECC or Seller:

ECC Capital Corporation

1833 Alton Parkway

Irvine, California 92606

Fax No.: (949) 856-4948

Attention: Roque Santi

or

with copies to:

Latham & Watkins LLP

650 Town Center Drive

Costa Mesa, California 92626

Fax No.: (714) 755-8290

Attention: Cary K. Hyden, Esq.

and

Latham & Watkins LLP

633 West Fifth Street, Suite 400

Los Angeles, California 90071

Fax No.: (213) 891-8763

Attention: Paul Tosetti, Esq.

11.02 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

11.03 Amendment. This Agreement may be amended by the parties hereto by action
taken by their respective board of directors (or similar governing body or
entity) at any time prior to the Closing. This Agreement may not be amended
except by an instrument in writing signed by the parties hereto.

11.04 Entire Agreement; Assignment. This Agreement, the Confidentiality
Agreement and the documents and instruments delivered in connection herewith
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and undertakings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof. This Agreement shall not be assigned by operation of law or
otherwise; provided, however, that upon notice to ECC and Seller delivered in
accordance with Section 11.01, Acquirer may assign or delegate any or all of its
rights or obligations under this Agreement, including, without limitation, the
right to acquire all or part of the Transferred Assets, to any Affiliate
thereof, but only to the extent that at the time of such assignment such
Affiliate has, has access to or has a commitment to receive all funds necessary
to pay the Asset Price.

11.05 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

11.06 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

11.07 Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of New York without regard, to the
fullest extent permitted by law, to the conflicts of laws provisions thereof
which might result in the application of the laws of any other jurisdiction.

11.08 Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated hereby.
Each of the parties hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 11.08.

11.09 Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

11.10 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

11.11 Mutual Drafting. Each party hereto has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties.

11.12

3

Reliance and Cooperation. Each party to this Agreement acknowledges and agrees
that it is not relying on tax or other advice from any other party hereto, and
that it has or will consult with its own advisors. The parties hereto agree to
cooperate with each other as may be reasonably requested in connection with the
preparation and filing of any Tax Returns.

[Signature Page to Follow]

4

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts by their duly authorized officers, all as of the day and year
first above written.

BEAR STEARNS RESIDENTIAL MORTGAGE CORPORATION

By: /s/ Jay L. Remis
Name: Jay L. Remis
Title: Authorized Signatory


ENCORE CREDIT CORP.

By: /s/ Shahid S. Asghar
Name: Shahid S. Asghar
Title: Executive Vice President


ECC CAPITAL CORPORATION

By: /s/ Shahid S. Asghar
Name: Shahid S. Asghar
Title: Chief Executive Officer

[Signature Page to Asset Purchase Agreement]

5